--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 


AGREEMENT AND PLAN OF SHARE EXCHANGE


BY AND BETWEEN


BANK OF CHICKAMAUGA


AND


SOUTHCREST FINANCIAL GROUP, INC.
 
 
 



--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF SHARE EXCHANGE
 
Table of Contents




PREAMBLE
         
1
             
ARTICLE 1
 
TRANSACTION AND TERMS OF THE SHARE EXCHANGE
 
1
1.1
Share Exchange
 
1
1.2
Time and Place of Closing
 
1
1.3
 
Effective Time
 
1
1.4
 
Restructure of Transaction
 
1
           
ARTICLE 2
 
TERMS OF SHARE EXCHANGE
 
2
2.1
Articles of Incorporation and Bylaws
 
2
2.2
Directors
 
2
2.3
Officers
 
2
           
ARTICLE 3
 
MANNER OF CONVERTING SHARES
 
2
3.1
Conversion of Shares
 
2
3.2
[Reserved.]
 
3
3.3
Shares Held by Chickamauga or SouthCrest
 
3
3.4
Dissenting Shareholders
 
3
           
ARTICLE 4
 
EXCHANGE OF SHARES
 
4
4.1
 
Exchange Procedures
 
4
4.2
 
Rights of Former Shareholders
 
4
             
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF CHICKAMAUGA
 
4
5.1
 
Organization, Standing and Power
 
5
5.2
 
Authority; No Breach By Agreement
 
5
5.3
 
Capital Stock and Other Securities
 
6
5.4
 
Chickamauga’s Subsidiaries
 
6
5.5
 
Financial Statements, etc.
 
6
5.6
 
Absence of Undisclosed Liabilities
 
7
5.7
 
Absence of Certain Changes or Events
 
7
5.8
 
Tax Matters
 
7
5.9
 
Allowance
 
8
5.10
 
Assets
 
9
5.11
 
Environmental Matters
 
10
5.12
 
Compliance with Laws
 
10
5.13
 
Labor Relations
 
11
5.14
 
Employee Benefit Plans
 
11
5.15
 
Material Contracts
 
13

 
i

--------------------------------------------------------------------------------


 
5.16
 
Legal Proceedings
 
13
5.17
 
Reports
 
14
5.18
 
Statements True and Correct
 
14
5.19
 
Regulatory Matters
 
14
5.20
 
Derivatives
 
14
5.21
 
Insurance Claims
 
14
5.22
 
Bank Secrecy Act
 
14
5.23
 
Brokers and Finders
 
15
5.24
 
Loans to Executive Officers and Directors
 
15
                 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES OF SOUTHCREST
 
15
6.1
 
Organization, Standing and Power
 
15
6.2
 
Authority; No Breach By Agreement
 
15
6.3
 
Necessary Capital
 
16
6.4
 
SEC Filings; Financial Statements
 
16
6.5
 
Statements True and Correct
 
17
6.6
 
Regulatory Matters
 
17
           
ARTICLE 7
 
CONDUCT OF BUSINESS PENDING CONSUMMATION
 
17
7.1
 
Affirmative Covenants of Chickamauga
 
17
7.2
   Negative Covenants of Chickamauga  
18
7.3
   Affirmative Covenants of SouthCrest  
20
7.4
   Negative Covenants of SouthCrest  
20
7.5
   Adverse Changes in Condition  
20
             
ARTICLE 8
 
ADDITIONAL AGREEMENTS
 
20
8.1
 
Shareholder Approvals
 
20
8.2
 
Defined Benefit Plan Termination
 
20
8.3
 
Applications
 
21
8.4
 
Filings with State Office
 
21
8.5
 
Agreement as to Efforts to Consummate
 
21
8.6
 
Investigation and Confidentiality
 
21
8.7
 
Press Releases
 
23
8.8
 
Certain Actions
 
23
8.9
 
Access; Information
 
23
8.10
 
Employee Benefits and Contracts
 
23
8.11
 
D&O Coverage
 
24
8.12
 
Indemnification
 
24
8.13
 
Shareholder Support Agreements
 
25
             
ARTICLE 9
 
CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE
 
25
9.1
 
Conditions to Obligations of Each Party
 
25
9.2
 
Conditions to Obligations of SouthCrest
 
26
9.3
 
Conditions to Obligations of Chickamauga
 
28

 
ii

--------------------------------------------------------------------------------


 
ARTICLE 10
 
TERMINATION
 
28
10.1
 
Termination
 
28
10.2
Effect of Termination
 
29
10.3
 
Non Survival of Representations and Covenants
 
30
                 
ARTICLE 11
 
MISCELLANEOUS
 
30
11.1
 
Definitions
 
30
11.2
 
Expenses
 
36
11.3
 
Brokers and Finders
 
37
11.4
 
Entire Agreement
 
37
11.5
 
Amendments
 
37
11.6
 
Waivers
 
38
11.7
 
Assignment
 
38
11.8
 
Notices
 
38
11.9
 
Governing Law
 
39
11.10
 
Counterparts
 
39
11.11
 
Captions; Articles and Sections
 
39
11.12
 
Enforcement of Agreement
 
40
11.13
 
Severability
 
40
11.14
 
Interpretation of Agreement
 
40

 
 
iii

--------------------------------------------------------------------------------

Table of Contents


AGREEMENT AND PLAN OF SHARE EXCHANGE


THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (this “Agreement”) is made and entered
into as of February 23, 2007, by and between Bank of Chickamauga
(“Chickamauga”), a bank organized and existing under the laws of the State of
Georgia, and SouthCrest Financial Group, Inc. (“SouthCrest”), a corporation
organized and existing under the laws of the State of Georgia.
 
Preamble


The Boards of Directors of Chickamauga and SouthCrest are of the opinion that
the transaction described herein is in the best interest of the parties and
their respective shareholders. This Agreement provides for the acquisition of
Chickamauga with and into SouthCrest.


Certain terms used in this Agreement are defined in Section 11.1 of this
Agreement.


NOW, THEREFORE, in consideration of the above and the mutual warranties,
representations, covenants and agreements set forth herein, the parties,
intending to be legally bound, agree as follows:


ARTICLE 1
TRANSACTION AND TERMS OF THE SHARE EXCHANGE


1.1   Share Exchange. Pursuant to the provisions of Section 14-2-1102 of the
Georgia Code, Chickamauga shall become a wholly-owned subsidiary of SouthCrest
through the Share Exchange. The separate corporate existence of each of
SouthCrest and Chickamauga shall continue following the Share Exchange.


1.2   Time and Place of Closing. The Closing will take place at 9:30 a.m. on the
date that the Effective Time occurs (or the immediately preceding day if the
Effective Time is earlier than 9:30 a.m.), or at such other time as the Parties,
acting through their Chief Executive Officers, may mutually agree. The place of
Closing shall be at the offices of Powell Goldstein LLP, Atlanta, Georgia, or
such other place as may be mutually agreed upon by the Parties.


1.3   Effective Time. The Share Exchange contemplated by this Agreement shall
become effective on the date and at the time the Certificate of Share Exchange
reflecting the Share Exchange shall become effective with the Secretary of State
of the State of Georgia. The Effective Time shall occur on a date as may be
mutually agreed upon in writing by the Chief Executive Officers of each Party.


1.4   Restructure of Transaction. SouthCrest shall have the right to revise the
structure of the Share Exchange contemplated by this Agreement, including
substituting a separate entity as the acquiror, provided that no such revision
to the structure of the Share Exchange (i) shall result in any changes in the
amount or type of the consideration which the Chickamauga shareholders are
entitled to receive under this Agreement, (ii) would unreasonably impede or
delay consummation of the Share Exchange, (iii) would substitute an entity that
is unsatisfactory to the Regulatory Authorities, or (iv) imposes any less
favorable terms or conditions on Chickamauga or Chickamauga’s shareholders.
SouthCrest may revise the structure of the Share Exchange by giving written
notice to Chickamauga in the manner provided in Section 11.8, which notice shall
be in the form of an amendment to this Agreement or in the form of a proposed
amendment to this Agreement or in the form of an Amended and Restated Agreement
and Plan of Share Exchange, and the addition of such other exhibits hereto as
are reasonably necessary or appropriate to effect such change and Chickamauga
agrees to cooperate in all respects and to take any necessary or useful actions
with respect thereto.


 
1

--------------------------------------------------------------------------------

Table of Contents


ARTICLE 2
TERMS OF SHARE EXCHANGE


2.1   Articles of Incorporation and Bylaws. The Articles of Incorporation of
Chickamauga in effect immediately prior to the Effective Time shall be the
Articles of Incorporation of Chickamauga after the Effective Time until duly
amended or repealed. The Bylaws of Chickamauga provided for in the Certificate
of Share Exchange shall be the Bylaws of Chickamauga after the Effective Time
until duly amended or repealed.


2.2   Directors. The directors provided for in the Certificate of Share Exchange
shall serve as the directors of Chickamauga from and after the Effective Time in
accordance with the Bylaws of Chickamauga.


2.3   Officers. The officers provided for in the Certificate of Share Exchange
shall serve as the officers of Chickamauga from and after the Effective Time in
accordance with the Bylaws of Chickamauga.


ARTICLE 3
MANNER OF CONVERTING SHARES


3.1   Conversion of Shares. SouthCrest shall pay an aggregate of $18,000,000.00
in cash. As described in this Section 3.1, this cash will be used to pay certain
expenses, with the net amount allocated among the shareholders of Chickamauga.
At the Effective Time, subject to the provisions of this Article 3, by virtue of
the Share Exchange and without any action on the part of SouthCrest, Chickamauga
or the shareholders of either of them, each share of Chickamauga Stock,
excluding shares that are to be canceled pursuant to Section 3.3 or those shares
held by shareholders who perfect their statutory dissenters’ rights as described
in Section 3.4, issued and outstanding immediately prior to the Effective Time
shall be acquired by SouthCrest in exchange for the right to a cash payment
equal to the Per Share Purchase Price (as defined below) less applicable
withholding taxes, if any, required to be withheld with respect to such payment.


 
2

--------------------------------------------------------------------------------

Table of Contents


The Per Share Purchase Price shall equal the Share Exchange Consideration (as
defined below) divided by the number of shares of Chickamauga Stock issued and
outstanding immediately prior to the Effective Time. The Share Exchange
Consideration shall equal: (i) $18,000,000; (ii) minus expenses, fees and costs
of Chickamauga or SouthCrest, including, but not limited to, supplemental
contributions, annuity costs, actuarial fees and legal fees, in excess of
$583,500 incurred subsequent to September 30, 2006, related to the termination
of the Defined Benefit Plan, satisfaction of all benefit obligations thereunder,
liquidation of the Defined Benefit Plan trust and/or the expenses, fees and
costs related to such termination pursuant to Section 8.2 of this Agreement;
(iii) minus payments in excess of $230,000 made on behalf of or to discharge any
payment obligation of Chickamauga for legal, accounting (excluding payments
associated with the audit required by Section 9.2(f) of this Agreement),
investment advisor or similar fees in connection with the Share Exchange (other
than those included in clause (ii)); and (iv) minus payments, other than and
excluding those disclosed on Schedule 3.1(iv), made on behalf of or to discharge
any payment obligation of Chickamauga for any termination fees, liquidated
damages, or similar charges related to change of control or similar provisions
in any contract or other agreement, whether written or oral that are triggered
by this Share Exchange.


If Chickamauga has not fully satisfied all benefit obligations, fully liquidated
the Defined Benefit Plan trust and paid all other fees, costs and expenses
associated with the termination of the Defined Benefit Plan at or before the
Effective Time, SouthCrest may withhold a reasonable, satisfactory amount that
has been mutually agreed to by the Parties (the “Holdback Amount”) from the
Share Exchange Consideration, to complete the termination of the Defined Benefit
Plan, satisfy all benefit obligations, fully liquidate the Defined Benefit Plan
trust and/or pay the expenses, fees and costs related to such termination.
Within 20 days after the events have occurred, SouthCrest shall distribute the
Holdback Amount less the amount of all obligations, expenses, fees and costs of
Chickamauga or SouthCrest, including, but not limited to, supplemental
contributions, annuity costs, actuarial fees and legal fees, in excess of
$583,500 incurred subsequent to September 30, 2006, related to the termination
and complete liquidation of the Defined Benefit Plan (the “Net Holdback”), plus
interest on the Net Holdback starting on the date of Closing at a rate equal to
LIBOR plus 50 basis points (0.50%) compounded monthly.


3.2   [Reserved.]


3.3   Shares Held by Chickamauga or SouthCrest Each of the shares of Chickamauga
Stock held by Chickamauga or any SouthCrest Company, in each case other than in
a fiduciary capacity or as a result of debts previously contracted, shall be
canceled and retired at the Effective Time, and no consideration shall be issued
in exchange therefor.


3.4   Dissenting Shareholders. Each holder of shares of Chickamauga Stock shall
be entitled to exercise dissenters’ rights of appraisal in accordance with and
as contemplated by Sections 7-1-537 and 14-2-1301 et seq. of the Georgia Code.
Any holder of shares of Chickamauga Stock who perfects his dissenter’s right of
appraisal in accordance with and as contemplated by Sections 7-1-537 and
14-2-1301 et seq. of the Georgia Code shall be entitled to receive the value of
such shares in cash as determined pursuant to such provision of Law; provided,
however, that no such payment shall be made to any dissenting shareholder unless
and until such dissenting shareholder has complied with the applicable
provisions of the Georgia Code and surrendered to the appropriate Party the
certificate or certificates representing the shares for which payment is being
made. In the event that after the Effective Time a dissenting shareholder of
either Party fails to perfect, or effectively withdraws or loses, his right to
appraisal and of payment for his shares, SouthCrest shall issue and deliver the
consideration to which such shareholder is entitled under this Article 3
(without interest) upon surrender by such shareholder of his or her certificate
or certificates representing the shares of common stock of either Party.


 
3

--------------------------------------------------------------------------------

Table of Contents


ARTICLE 4
EXCHANGE OF SHARES


4.1   Exchange Procedures. Within 20 days after the Effective Time, SouthCrest
shall, as exchange agent, mail to the former shareholders of Chickamauga
appropriate transmittal and election materials (which shall specify that
delivery shall be effected, and risk of loss and title to the certificates
theretofore representing shares of Chickamauga Stock shall pass, only upon
proper delivery of such certificates to SouthCrest). After the Effective Time,
each holder of shares of Chickamauga Stock (other than shares to be canceled
pursuant to Section 3.3 of this Agreement or as to which dissenters’ rights of
appraisal have been perfected as provided in Section 3.4 of this Agreement)
issued and outstanding at the Effective Time shall surrender the certificate or
certificates representing such shares to SouthCrest and shall within 20 days
after surrender thereof receive in exchange therefor the consideration provided
in Section 3.1 of this Agreement. SouthCrest shall not be obligated to deliver
the consideration to which any former holder of Chickamauga Stock is entitled as
a result of the Share Exchange until such holder surrenders his certificate or
certificates representing the shares of Chickamauga Stock for exchange as
provided in this Section 4.1. The certificate or certificates of Chickamauga
Stock so surrendered shall be duly endorsed as SouthCrest may require. Any other
provision of this Agreement notwithstanding, SouthCrest shall not be liable to a
holder of Chickamauga Stock for any amounts paid or property delivered in good
faith to a public official pursuant to any applicable abandoned property Law.


4.2   Rights of Former Shareholders. At the Effective Time, the stock transfer
books of Chickamauga shall be closed as to holders of Chickamauga Stock
immediately prior to the Effective Time, and no transfer of Chickamauga Stock by
any such holder shall thereafter be made or recognized. Until surrendered for
exchange in accordance with the provisions of Section 4.1 of this Agreement,
each certificate theretofore representing shares of Chickamauga Stock (other
than shares to be canceled pursuant to Sections 3.3 and 3.4 of this Agreement)
shall from and after the Effective Time represent for all purposes only the
right to receive the consideration provided in Sections 3.1 and 3.5 of this
Agreement in exchange therefor.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF CHICKAMAUGA


No representation or warranty contained in this Article 5 shall be deemed untrue
or incorrect, and Chickamauga shall not be deemed to have breached a
representation or warranty as a consequence of the existence or absence of any
fact, event or circumstance, unless such fact, event or circumstance, whether
individually or in the aggregate with all other facts, has had or is reasonably
likely to have a Material Adverse Effect on Chickamauga and is not set forth in
the document of even date herewith delivered by Chickamauga to SouthCrest prior
to the execution and delivery of this Agreement and referring to the
representations and warranties in this Agreement (the “Chickamauga Disclosure
Schedule”).


 
4

--------------------------------------------------------------------------------

Table of Contents


Except as disclosed in the Chickamauga Disclosure Schedule, Chickamauga hereby
represents and warrants to SouthCrest as follows:


5.1   Organization, Standing and Power. Chickamauga is a bank duly organized,
validly existing and in good standing under the Laws of the State of Georgia and
its deposits are insured by the FDIC up to applicable limits. Chickamauga has
the corporate power and authority to carry on its business as now conducted and
to own, lease and operate its Assets. Chickamauga does not own any property or
conducts any business outside of the State of Georgia which would require it to
be qualified as a foreign corporation in any jurisdiction.


5.2   Authority; No Breach By Agreement


(a)   Chickamauga has the corporate power and authority necessary to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated herein,
including the Share Exchange, have been duly and validly authorized by all
necessary corporate action in respect thereof on the part of Chickamauga,
subject to the approval of this Agreement by the holders of at least two-thirds
of the outstanding shares of Chickamauga Stock entitled to vote at the
Chickamauga Meeting. Subject to the Consents of Regulatory Authorities and
Chickamauga shareholder approval, this Agreement represents a legal, valid and
binding obligation of Chickamauga, enforceable against Chickamauga in accordance
with its terms (except in all cases as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and except that the
availability of the equitable remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding may
be brought).


(b)   Neither the execution and delivery of this Agreement by Chickamauga nor
the consummation by Chickamauga of the transactions contemplated hereby, nor
compliance by Chickamauga with any of the provisions hereof, will (i) conflict
with or result in a breach of any provision of Chickamauga’s Articles of
Incorporation or Bylaws, or (ii) constitute or result in a Default under, or
require any Consent pursuant to, or result in the creation of any Lien on any
Asset of Chickamauga under, any Contract or Permit of Chickamauga, or (iii)
subject to receipt of the requisite approvals referred to in Section 9.1(a) and
(b) of this Agreement, violate any Law or Order applicable to Chickamauga or any
of its Assets.


(c)   No notice to, filing with or Consent of any public body or authority is
necessary for the consummation by Chickamauga of the Share Exchange and the
transaction contemplated in this Agreement other than (i) in connection or
compliance with the provisions of the Securities Laws, applicable state
corporate and securities Laws, (ii) Consents required from Regulatory
Authorities, (iii) notices to or filings with the IRS or the Pension Benefit
Guaranty Corporation with respect to any employee benefit plans, (iv) under the
HSR Act, and (v) Consents, filings or notifications.


 
5

--------------------------------------------------------------------------------

Table of Contents


5.3   Capital Stock and Other Securities


(a)   The authorized capital stock of Chickamauga consists of 20,000 shares of
Chickamauga Common Stock, $10.00 par value (the “Chickamauga Stock”). As of the
date hereof, there were 20,000 shares of Chickamauga Stock issued and
outstanding. All of the issued and outstanding shares of Chickamauga Stock are
duly and validly issued and outstanding and are fully paid and nonassessable
under the Georgia Code. None of the outstanding shares of capital stock of
Chickamauga has been issued in violation of any preemptive rights of the current
or past shareholders of Chickamauga.


(b)   There are no shares of capital stock or other equity securities of
Chickamauga outstanding and no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of the capital
stock of Chickamauga or contracts, commitments, understandings or arrangements
by which Chickamauga is or may be bound to issue additional shares of its
capital stock or options, warrants or rights to purchase or acquire any
additional shares of its capital stock.


(c)   The list of shareholders of Chickamauga attached hereto as Exhibit A is
true and correct.


5.4   Chickamauga’s Subsidiaries. Chickamauga has no subsidiaries.


5.5   Financial Statements, etc 


(a)   Chickamauga has Previously Disclosed, and delivered to SouthCrest prior to
the execution of this Agreement, copies of all Chickamauga Financial Statements
for periods ended prior to the date hereof and will deliver to SouthCrest copies
of all Chickamauga Financial Statements and monthly financial statements for
Chickamauga prepared subsequent to the date hereof. The Chickamauga Financial
Statements (as of the dates thereof and for the periods covered thereby) (i) are
or will be, if dated after the date of this Agreement, in accordance with the
books and records of Chickamauga, which are or will be, complete and correct and
which have been or will have been maintained in accordance with good business
practices, and (ii) present or will present fairly the financial position of
Chickamauga as of the dates indicated and the results of operations, changes in
shareholders’ equity and cash flows of Chickamauga for the periods indicated, in
accordance with GAAP (subject to any exceptions as to consistency specified
therein or as may be indicated in the notes thereto or, in the case of interim
financial statements, to normal recurring period-end adjustments that are not
Material). To the Knowledge of Chickamauga, (i) the Chickamauga Financial
Statements do not contain any untrue statement of a fact or omit to state a fact
necessary to make the Chickamauga Financial Statements not misleading with
respect to the periods covered by them and (ii) the Chickamauga Financial
Statement fairly present, in all respects, the financial condition, results of
operations and cash flows of Chickamauga as of, and for, the periods covered by
them.


 
6

--------------------------------------------------------------------------------

Table of Contents


(b)   Chickamauga maintains accurate books and records reflecting its respective
assets and liabilities and maintains proper and adequate internal accounting
controls which provide assurance that (i) transactions are executed with
management’s authorization; (ii) transactions are recorded as necessary to
permit preparation of the consolidated financial statements of Chickamauga and
to maintain accountability for Chickamauga’s consolidated assets; (iii) access
to Chickamauga’s consolidated assets is permitted only in accordance with
management’s authorization; (iv) the reporting of Chickamauga’s consolidated
assets is compared with existing assets at regular intervals; (v) accounts,
notes and other receivables and inventory are recorded accurately; and
(vi) proper and adequate procedures are implemented to effect the collection
thereof on a current and timely basis.


5.6   Absence of Undisclosed Liabilities. Chickamauga does not have any
Liabilities that are reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on Chickamauga, except Liabilities which
are accrued or reserved against in the consolidated balance sheets of
Chickamauga as of December 31, 2005 and September 30, 2006 included in the
Chickamauga Financial Statements or reflected in the notes thereto. Chickamauga
has not incurred or paid any Liability since September 30, 2006, except for such
Liabilities incurred or paid in the ordinary course of business consistent with
past business practice and which are not reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect on Chickamauga.


5.7   Absence of Certain Changes or Events. Since September 30, 2006, (i) there
have been no events, changes or occurrences which have had, or are reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
Chickamauga (ii) Chickamauga has not taken any action, or failed to take any
action, prior to the date of this Agreement, which action or failure, if taken
after the date of this Agreement, would represent or result in a Material breach
or violation of any of the covenants and agreements of Chickamauga provided in
Article 7 of this Agreement, and (iii) Chickamauga has conducted its business in
the ordinary and usual course (excluding the incurrence of expenses in
connection with this Agreement and the transactions contemplated hereby).


5.8   Tax Matters.


(a)   All Tax returns required to be filed by or on behalf of Chickamauga have
been timely filed or requests for extensions have been timely filed, granted and
have not expired for periods ended on or before December 31, 2005, and on or
before the date of the most recent fiscal year end immediately preceding the
Effective Time, and all returns filed are complete and accurate in all respects
to the Knowledge of Chickamauga. All Taxes shown on filed returns have been paid
as of the date of this Agreement, and there is no audit, examination,
deficiency, or refund Litigation with respect to any Taxes, except as reserved
against in the Chickamauga Financial Statements delivered prior to the date of
this Agreement. All Taxes and other Liabilities due with respect to completed
and settled examinations or concluded Litigation have been paid.


(b)   Chickamauga has not executed an extension or waiver of any statute of
limitations on the assessment or collection of any Tax due that is currently in
effect, and no unpaid tax deficiency has been asserted in writing against or
with respect to Chickamauga, which deficiency is reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on Chickamauga.


 
7

--------------------------------------------------------------------------------

Table of Contents


(c)   Adequate provision for any Taxes due or to become due by Chickamauga for
the period or periods through and including the date of the respective
Chickamauga Financial Statements has been made and is reflected on such
Chickamauga Financial Statements.


(d)   Deferred Taxes of Chickamauga have been provided for in accordance with
GAAP. Chickamauga has adopted Financial Accounting Standards Board Statement
109, “Accounting for Income Taxes.”


(e)   Chickamauga is in compliance with, and its records contain all information
and documents (including, without limitation, properly completed IRS Forms W-9)
necessary to comply with, all applicable information reporting and Tax
withholding requirements under federal, state and local Tax Laws, and such
records identify with specificity all accounts subject to backup withholding
under Section 3406 of the Internal Revenue Code.


(f)   Chickamauga has not made any payments, is not obligated to make any
payments and is not a party to any contract, agreement or other arrangement that
could obligate it to make any payments that would be disallowed as a deduction
under Section 280G or 162(m) of the Internal Revenue Code.


(g)   There are no Material Liens with respect to Taxes upon any of the Assets
of Chickamauga.


(h)   There has not been an ownership change, as defined in Internal Revenue
Code Section 382(g), of Chickamauga that has occurred during or after any
Taxable Period in which Chickamauga incurred a net operating loss that carries
over to any Taxable Period ending after December 31, 2005.


(i)   Chickamauga has not filed any consent under Section 341(f) of the Internal
Revenue Code concerning collapsible corporations.


(j)   Chickamauga has not nor has had a permanent establishment in any foreign
country, as defined in any applicable tax treaty or convention between the
United States and such foreign country.


5.9   Allowance. The Allowance shown on the consolidated balance sheets of
Chickamauga included in the most recent Chickamauga Financial Statements dated
prior to the date of this Agreement was, and the Allowance shown on the
consolidated balance sheets of Chickamauga included in the Chickamauga Financial
Statements as of dates subsequent to the execution of this Agreement will be, as
of the dates thereof, to the Knowledge of Chickamauga, adequate (within the
meaning of GAAP and applicable regulatory requirements or guidelines) to provide
for losses relating to or inherent in the loan and lease portfolios (including
accrued interest receivables) of Chickamauga and other extensions of credit by
Chickamauga as of the dates thereof, except where the failure of such Allowance
to be so adequate is not reasonably likely to have a Material Adverse Effect on
Chickamauga.


 
8

--------------------------------------------------------------------------------

Table of Contents


5.10   Assets.


(a)   As of the date hereof, all loans, discounts and financing leases (in which
Chickamauga is lessor) reflect on the latest Chickamauga Financial Statement
were, and with respect to the latest Chickamauga Financial Statements delivered
as of the dates subsequent to the execution of this Agreement will be as of the
dates thereof, (i) at the time and under the circumstances in which made, made
for good, valuable and adequate consideration in the ordinary course of business
of its consolidated group and are the legal, valid and binding obligations of
the obligors thereof, (ii) evidenced by genuine notes, agreements or other
evidences of indebtedness and (iii) to the extent secured, have been secured, to
the knowledge of Chickamauga by valid liens and security interests which have
been perfected. Accurate lists of all loans, discounts and financing leases as
of September 30, 2006 and on a monthly basis thereafter, and of the investment
portfolios of Chickamauga as of such date, have been and will be delivered to
SouthCrest concurrently with this Agreement. Except as disclosed in the
Chickamauga Disclosure Schedule, Chickamauga is not a party to any written or
oral loan agreement, note or borrowing arrangement, including any loan guaranty,
that was, as of the most recent month-end (A) delinquent by more than 30 days in
the payment of principal or interest, (B) known by Chickamauga to be otherwise
in default for more than 30 days, (C) classified as “substandard,” “doubtful,”
“loss,” “other assets especially mentioned” or any comparable classification by
Chickamauga, the FDIC or the Georgia Department of Banking and Finance, (D) an
obligation of any director, executive officer or 10% shareholder of Chickamauga
who is subject to Regulation O of the Federal Reserve Board (12 C.F.R. Part
215), or any person, corporation or enterprise controlling, controlled by or
under common control with any of the foregoing, or (E) in violation of any law,
regulation or rule of any governmental authority, other than those that are
immaterial in amount.


(b)   Except as disclosed and reserved against in the Chickamauga Financial
Statements, Chickamauga has good and marketable title, free and clear of all
Liens, to all of its Assets. All tangible properties used in the businesses of
Chickamauga is in good condition, reasonable wear and tear excepted, and are
usable in the ordinary course of business consistent with Chickamauga’s past
practices except for deficiencies that are not likely to have individually or in
the aggregate a Material Adverse Effect on Chickamauga. All Assets which are
Material to Chickamauga’s business held under leases or subleases by
Chickamauga, are held under valid Contracts enforceable in accordance with their
respective terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting the
enforcement of creditors’ rights generally and except that the availability of
the equitable remedy of specific performance or injunctive relief is subject to
the discretion of the court before which any proceedings may be brought), and
each such Contract is in full force and effect. Management believes that the
policies of fire, theft, liability and other insurance maintained with respect
to the Assets or businesses of Chickamauga provide adequate coverage against
loss or Liability, and the fidelity and blanket bonds in effect as to which
Chickamauga is a named insured are, in the reasonable belief of Chickamauga’s
management, reasonably sufficient. Chickamauga has not received notice from any
insurance carrier that (i) such insurance will be canceled or that coverage
thereunder will be reduced or eliminated or (ii) premium costs with respect to
such policies of insurance will be substantially increased. The Assets of
Chickamauga include all assets required to operate the business of Chickamauga
as presently conducted.


 
9

--------------------------------------------------------------------------------

Table of Contents


5.11   Environmental Matters.


(a)   Chickamauga, its Participation Facilities and Loan Properties are, and
have been, to the Knowledge of Chickamauga, in full compliance with all
Environmental Laws.


(b)   There is no Litigation pending or, to the Knowledge of Chickamauga,
threatened before any court, governmental agency, board, authority or other
forum in which Chickamauga or any of its Participation Facilities and Loan
Properties has been or, with respect to threatened Litigation, may be named as a
defendant or potentially responsible party (i) for alleged noncompliance
(including by any predecessor) with any Environmental Law or (ii) relating to
the release into the environment of any Hazardous Material, whether or not
occurring at, on, under or involving a site owned, leased or operated by
Chickamauga or any of its Participation Facilities and Loan Properties.


(c)   To the Knowledge of Chickamauga, there is no reasonable basis for any
Litigation of a type described in subsection (b).


(d)   During the period of (i) Chickamauga’s ownership or operation of any of
its current properties, (ii) Chickamauga’s participation in the management of
any Participation Facility or (iii) Chickamauga’s holding of a security interest
in a Loan Property, there have been, to the Knowledge of Chickamauga, no
releases, spills or discharges of Hazardous Material or other conditions
involving Hazardous Materials in, on, under or affecting any Participation
Facility or Loan Property.


(e)   To the Knowledge of Chickamauga, there is no asbestos or lead paint in the
current properties of any of Chickamauga’s properties.


5.12   Compliance with Laws. Chickamauga has in effect all Permits necessary for
it to own, lease or operate its Assets and to carry on its business as now
conducted.


(a)   Chickamauga is not in violation of any Laws, Orders or Permits applicable
to its business or employees conducting its business.


(b)   Chickamauga has not received any notification or communication from any
agency or department of federal, state or local government or any Regulatory
Authority or the staff thereof (i) asserting that Chickamauga is not in
compliance with any of the Laws or Orders which such governmental authority or
Regulatory Authority enforces, or (iii) requiring Chickamauga to enter into or
consent to the issuance of a cease and desist order, formal agreement,
directive, commitment or memorandum of understanding, or to adopt any Board
resolution or similar undertaking, which restricts the conduct of its
businesses, or in any manner relates to their respective capital adequacy,
credit or reserve policies, management or the payment of dividends.


 
10

--------------------------------------------------------------------------------

Table of Contents


5.13   Labor Relations. Chickamauga is not the subject of any Litigation
asserting that it has committed an unfair labor practice (within the meaning of
the National Labor Relations Act or comparable state law) or seeking to compel
Chickamauga to bargain with any labor organization as to wages or conditions of
employment, nor is Chickamauga a party to or bound by any collective bargaining
agreement, Contract or other agreement or understanding with a labor union or
labor organization, nor is there any strike or other labor dispute involving
either of them, pending or threatened, nor is there any activity involving
Chickamauga’s employees seeking to certify a collective bargaining unit or
engaging in any other organization activity.
 
5.14   Employee Benefit Plans.


(a)   Chickamauga has disclosed on the Chickamauga Disclosure Schedule a
complete list, and delivered or made available to SouthCrest prior to the
execution of this Agreement, correct and complete copies in each case, of all
pension, retirement, profit-sharing, deferred compensation, stock option,
employee stock ownership, severance pay, vacation, bonus or other incentive
plans, all other written employee programs, arrangements or agreements, all
medical, vision, dental or other health plans, all life insurance plans and all
other employee benefit plans or fringe benefit plans, including, without
limitation, “employee benefit plans” as that term is defined in Section 3(3) of
ERISA currently adopted, maintained by, sponsored in whole or in part by, or
contributed to by Chickamauga or any company that together therewith is treated
as a single employer under Section 414 of the Internal Revenue Code (a
“Chickamauga ERISA Affiliate”), or with respect to which Chickamauga or any
Chickamauga ERISA Affiliate has any unsatisfied liability whether contingent or
otherwise, for the benefit of employees, retirees, dependents, spouses,
directors, independent contractors or other beneficiaries (collectively, the
“Chickamauga Benefit Plans”). Each of the Chickamauga Benefit Plans which is an
“employee welfare benefit plan,” as that term is defined in Section 3(l) of
ERISA, or an “employee pension benefit plan,” as that term is defined in
Section 3(2) of ERISA, is referred to herein as a “Chickamauga ERISA Plan.”
Other than the Defined Benefit Plan, neither Chickamauga nor any Chickamauga
Affiliate maintains or has ever maintained a Chickamauga ERISA Plan that is or
was subject to Title IV of ERISA or Section 412 of the Internal Revenue Code. No
Chickamauga ERISA Plan is or has been a “multi-employer plan” within the meaning
of Section 3(37) of ERISA or a “multiple employer welfare arrangement” within
the meaning of Section 3(40) of ERISA.


(b)   Chickamauga has delivered or made available to SouthCrest prior to the
execution of this Agreement correct and complete copies of the following
documents: (i) all trust agreements or other funding arrangements for such
Chickamauga Benefit Plans (including insurance contracts), and all amendments
thereto, (ii) with respect to any such Chickamauga Benefit Plans or amendments,
all determination letters, Material rulings, Material opinion letters, Material
information letters or Material advisory opinions issued by the IRS, the United
States Department of Labor or the Pension Benefit Guaranty Corporation after
December 31, 2005, (iii) annual reports or returns, audited or unaudited
financial statements, actuarial valuations and reports and summary annual
reports prepared for any Chickamauga Benefit Plan with respect to the most
recent three plan years, and (iv) the most recent summary plan descriptions and
any Material modifications thereto.


 
11

--------------------------------------------------------------------------------

Table of Contents


(c)   All Chickamauga Benefit Plans are in material compliance with the
applicable terms of ERISA, the Internal Revenue Code, and any other applicable
Laws and all reports and disclosures relating to the Chickamauga Benefit Plans
required to be filed with or furnished to any governmental entity, participants
or beneficiaries have or will be filed or furnished in a timely manner and in
accordance with applicable law. Each Chickamauga ERISA Plan which is intended to
be qualified under Section 401(a) of the Internal Revenue Code has either
obtained from the IRS a favorable determination letter as to its qualified
status under the Code which remains in effect as to such plan, or the expiration
of the requisite period under applicable regulations promulgated by the IRS
under the Code ("Treasury Regulations") or IRS pronouncements in which to apply
for such determination letter and to make any amendments necessary to obtain a
favorable determination has not occurred, or has been established under
a prototype plan for which an IRS opinion letter has been obtained by the plan
sponsor and is valid as to Chickamauga.  Each Chickamauga Benefit Plan which is
subject to Section 401(k) and/or 401(m) of the Internal Revenue Code has been
tested for compliance with, and has satisfied the requirements of Section 401(k)
and 401(m) for the most recent three plan years. Neither Chickamauga nor any
Chickamauga ERISA Affiliate has engaged in a transaction with respect to any
Chickamauga Benefit Plan that would subject Chickamauga to a Tax or penalty
imposed by either Section 4975 of the Internal Revenue Code or Section 502(i) of
ERISA. Each fiduciary as to each Chickamauga Benefit Plan has complied in all
material respects with the requirements of Section 404 of ERISA.
 
(d)   Except as required under Title I, Part 6 of ERISA and Internal Revenue
Code Section 4980 B, Chickamauga has no obligations to provide health and life
benefits under any of the Chickamauga Benefit Plans to former employees, and
there are no restrictions on the rights of Chickamauga to amend or terminate any
such plan without incurring any Liability thereunder.


(e)   Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby solely as a result of such actions, will
(i) result in any payment (including, without limitation, severance,
unemployment compensation, golden parachute or otherwise) becoming due to any
officer, director or any employee of Chickamauga from Chickamauga under any
Chickamauga Benefit Plan or otherwise, (ii) increase any benefits otherwise
payable under any Chickamauga Benefit Plan, or (iii) result in any acceleration
of the time of payment or vesting of any benefit; except that it is contemplated
that the Defined Benefit Plan will be frozen and will be terminated, and as a
result thereof, participants in such plan will be fully vested in their accrued
benefits and will become entitled to a payment upon termination of the plan.
Except as set forth on Schedule 5.14(e), each Chickamauga Benefit Plan can be
terminated without liability to Chickamauga or any Chickamauga ERISA Affiliate
or SouthCrest, including without limitation any additional contributions,
penalties, premiums, fees or any other charges as a result of such termination.
Other than routine claims for benefits, there are no actions, audits,
investigations, suits or claims pending, or threatened with respect to any
Chickamauga Benefit Plan, or any trust or other funding agency created
thereunder. Each Chickamauga Benefit Plan or agreement that is or contains a
“non-qualified deferred compensation plan” within the meaning of Section 409A of
the Internal Revenue Code is operated in reasonable good faith compliance with
the requirements of paragraphs (2), (3), and (4) of Section 409A(a) and the
applicable provisions of IRS Notice 2005-1.


 
12

--------------------------------------------------------------------------------

Table of Contents


(f)   Chickamauga and all Chickamauga ERISA Affiliates have made full and timely
payment of, or has accrued pending full and timely payment, all amounts which
are required under the terms of each of the Chickamauga Benefit Plan and in
accordance with applicable laws to be paid contribution to each Chickamauga
Benefit Plan. The actuarial present values of all accrued deferred compensation
entitlements (including, without limitation, entitlements under any executive
compensation, supplemental retirement, or employment agreement) of directors and
employees and former directors and employees of Chickamauga and its
beneficiaries have been fully reflected on the Chickamauga Financial Statements
to the extent required by and in accordance with GAAP. 


(g)   No payment or benefit made, to be made or due to any participant under a
Chickamauga Benefit Plan, or other arrangement on account of the transactions
contemplated hereunder will be deemed to constitute an “excess parachute
payment” within the meaning of Internal Revenue Code Section 280G and the
regulations promulgated thereunder unless such payment receives shareholder
approval as required by the Internal Revenue Code.


5.15   Material Contracts. Except as reflected in the Chickamauga Financial
Statements, neither Chickamauga nor any of its Assets, businesses or operations,
is a party to, or is bound or affected by, or receives benefits under, (i) any
employment, severance, termination, consulting or retirement Contract providing
for aggregate payments to any Person in any calendar year in excess of $50,000,
(ii) any Contract relating to the borrowing of money by Chickamauga or the
guarantee by Chickamauga of any such obligation (other than Contracts evidencing
deposit liabilities, purchases of federal funds, fully-secured repurchase
agreements, trade payables, letters of credit and Contracts relating to
borrowings or guarantees made in the ordinary course of business), or (iii) any
other Contract or amendment thereto that would be required to be filed as an
exhibit to a Chickamauga Regulatory Report filed by Chickamauga with any
Regulatory Authority as of the date of this Agreement and that has not been
filed by Chickamauga with any Regulatory Authority as an exhibit to any
Chickamauga Regulatory Report for the fiscal year ended December 31, 2005
(together with all Contracts referred to in Sections 5.10 and 5.14(a) of this
Agreement, the “Chickamauga Contracts”). With respect to each Chickamauga
Contract, (i) the Contract is in full force and effect, (ii) Chickamauga is not
in Default thereunder, (iii) Chickamauga has not repudiated or waived any
provision of any such Contract, and (iv) no other party to any such Contract is
in Default in any respect, or has repudiated or waived any provision thereunder.
All of the indebtedness of Chickamauga for money borrowed is prepayable at any
time by Chickamauga without penalty or premium.


5.16   Legal Proceedings. There is no Litigation instituted or pending, or, to
the Knowledge of Chickamauga, threatened against Chickamauga, or against any of
its Assets, interests or right, nor are there any Orders of any Regulatory
Authorities, other governmental authorities or arbitrators outstanding against
Chickamauga.


 
13

--------------------------------------------------------------------------------

Table of Contents


5.17   Reports. Chickamauga has timely filed all reports and statements,
together with any amendments required to be made with respect thereto, that it
was required to file with Regulatory Authorities and any applicable state
securities or banking authorities. As of their respective dates, each of such
reports and documents, including the financial statements, exhibits and
schedules thereto, complied in all respects with all applicable Laws. As of
their respective dates, each such report and document did not contain any untrue
statement of a fact or omit to state a fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading.


5.18   Statements True and Correct. No statement or certificate furnished or to
be furnished by Chickamauga or any Affiliate thereof to SouthCrest pursuant to
this Agreement contains or will contain as of the date thereof any untrue
statement of Material fact or will omit to state a Material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the information supplied or to be supplied by
Chickamauga or any Affiliate thereof for inclusion in the Proxy Statement to be
mailed to Chickamauga shareholders in connection with the Chickamauga Meeting,
and any other documents to be filed by Chickamauga or any Affiliate thereof with
any Regulatory Authority in connection with the transactions contemplated
hereby, will, at the time such documents are filed, and with respect to the
Proxy Statement, when first mailed to the shareholders of Chickamauga, be false
or misleading with respect to any Material fact, or omit to state any Material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, or, in the case of the Proxy
Statement or any amendment thereof or supplement thereto, at the time of the
Chickamauga Meeting, be false or misleading with respect to any Material fact,
or omit to state any Material fact necessary to correct any statement in any
earlier communication with respect to the solicitation of any proxy for such
shareholder’s meeting. All documents that Chickamauga or any Affiliate thereof
is responsible for filing with any Regulatory Authority in connection with the
transactions contemplated hereby will comply as to form in all Material respects
with the provisions of applicable Law.


5.19   Regulatory Matters. Neither Chickamauga nor any Affiliate thereof has
taken any action or has any Knowledge of any fact or circumstance that is
reasonably likely to materially impede or delay receipt of any Consents of
Regulatory Authorities referred to in Section 9.1(b) of this Agreement or result
in the imposition of a condition or restriction of the type referred to in the
second sentence of such Section.


5.20   Derivatives. All interest rate swaps, caps, floors, option agreements,
futures and forward contracts and other similar risk management arrangements,
whether entered into for the Chickamauga’s own account, or for the account of
any Chickamauga customers, were entered into (i) in accordance with prudent
business practices and all applicable Laws, and (ii) with counterparties
believed to be financially responsible.


5.21   Insurance Claims. Since December 31, 2000, Chickamauga has made no claim
under its directors and officers insurance policy or fidelity bond.


5.22   Bank Secrecy Act. Chickamauga has complied in all respects with all
requirements of Law under the Bank Secrecy Act and the USA PATRIOT Act, and
Chickamauga has timely filed all reports of suspicious activity and currency
transaction reports, including those required under 12 C.F.R. § 21.11.


 
14

--------------------------------------------------------------------------------

Table of Contents


5.23   Brokers and Finders. Except for Chickamauga’s Investment Advisor (T.
Stephen Johnson & Associates, Inc.), neither Chickamauga nor any of its
officers, directors, employees or Representatives has employed any broker,
finder or investment banker or incurred any Liability for any financial advisory
fees, investment bankers fees, brokerage fees, commissions, or finder’s or other
fees in connection with this Agreement or the transactions contemplated hereby.


5.24   Loans to Executive Officers and Directors. Chickamauga has not extended
or maintained credit, arranged for the extension of credit, or renewed an
extension of credit, in the form of a personal loan to or for any director or
executive officer (or equivalent thereof) of Seller, except as permitted by
Federal Reserve Regulation O.


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF SOUTHCREST


No representation or warranty contained in this Article 6 shall be deemed untrue
or incorrect, and SouthCrest shall not be deemed to have breached a
representation or warranty as a consequence of the existence or absence of any
fact, event or circumstance, unless such fact, event or circumstance, whether
individually or in the aggregate with all other facts, has had or is reasonably
likely to have a Material Adverse Effect on SouthCrest and is not set forth in
the document of even date herewith delivered by SouthCrest to Chickamauga prior
to the execution and delivery of this Agreement and referring to the
representations and warranties in this Agreement (the “SouthCrest Disclosure
Schedule”).


Except as disclosed in the SouthCrest Disclosure Schedule, SouthCrest hereby
represents and warrants to Chickamauga as follows:


6.1   Organization, Standing and Power. SouthCrest is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Georgia and is duly registered as a bank holding company under the BHC Act. The
banking subsidiaries of SouthCrest are duly organized and their deposits are
insured by the FDIC up to applicable limits. SouthCrest has the corporate power
and authority to carry on its business as now conducted and to own, lease and
operate its Assets.


6.2   Authority; No Breach By Agreement.


(a)   SouthCrest has the corporate power and authority necessary to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated herein,
including the Share Exchange, have been duly and validly authorized by all
necessary corporate action in respect thereof on the part of SouthCrest. Subject
to the Consents of Regulatory Authorities, this Agreement represents a legal,
valid and binding obligation of SouthCrest, enforceable against SouthCrest in
accordance with its terms (except in all cases as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and except
that the availability of the equitable remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding may be brought).


 
15

--------------------------------------------------------------------------------

Table of Contents


(b)   Neither the execution and delivery of this Agreement by SouthCrest, nor
the consummation by SouthCrest of the transactions contemplated hereby, nor
compliance by SouthCrest with any of the provisions hereof, will (i) conflict
with or result in a breach of any provision of SouthCrest’s Articles of
Incorporation or Bylaws, or (ii) constitute or result in a Default under, or
require any Consent pursuant to, or result in the creation of any Lien on any
Asset of any SouthCrest Company under, any Contract or Permit of any SouthCrest
Company, or (iii) subject to receipt of the requisite approvals referred to in
Section 9.1 (a) and (b) of this Agreement, violate any Law or Order applicable
to any SouthCrest Company or any of their respective Assets.


(c)   No notice to, filing with or Consent of any public body or authority is
necessary for the consummation by SouthCrest of the Share Exchange and the
transaction contemplated in this Agreement other than (i) in connection or
compliance with the provisions of the Securities Laws, applicable state
corporate and securities Laws, (ii) Consents required from Regulatory
Authorities, (iii) notices to or filings with the IRS or the Pension Benefit
Guaranty Corporation with respect to any employee benefit plans, (iv) under the
HSR Act, and (v) Consents, filings or notifications.


6.3   Necessary Capital. At the Effective Time, SouthCrest will have sufficient
liquidity to pay the aggregate Share Exchange Consideration and will use such
liquidity for the payment of the Share Exchange Consideration subject to the
completion of the Share Exchange in accordance with the terms of this agreement.
SouthCrest and its subsidiaries are, and will be immediately following the Share
Exchange, in material compliance with all capital, debt, and financial and
nonfinancial provisions applicable to each of them under the Bank Holding
Company Act of 1956, and any other applicable Law or Contract to which they are
a party.
 
6.4   SEC Filings; Financial Statements. 


(a)   SouthCrest has filed all forms, proxy statements, registration statements,
reports, schedules and other documents filed or required to be filed by
SouthCrest with the SEC since December 31, 2003 (the “SouthCrest SEC Reports”).
The SouthCrest SEC Reports: (i) at the time filed, complied in all material
respects with the applicable requirements of the Securities Laws and other
applicable Laws and (ii) did not, at the time they were filed (or, if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing or, in the case of registration statements, at the effective date
thereof) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such SouthCrest SEC Reports or necessary
in order to make the statements in such SouthCrest SEC Reports, in light of the
circumstances under which they were made, not misleading.


 
16

--------------------------------------------------------------------------------

Table of Contents


(b)   Each of the SouthCrest Financial Statements: (i) complied or, in the case
of SouthCrest Financial Statements filed with the SEC after the date hereof,
will comply, as to form in all material respects with the applicable published
rules and regulations of the SEC with respect thereto; (ii) were prepared, or
will be prepared, in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes to such
financial statements or, in the case of unaudited interim statements, as
permitted by Form 10-Q of the SEC); and (iii) fairly presented, or will fairly
present, in all material respects, the consolidated financial position of
SouthCrest and its Subsidiaries as at the respective dates and the consolidated
results of operations and cash flows for the periods indicated, except that the
unaudited interim financial statements were, or will be, subject to normal and
recurring year-end adjustments which were not, or will not be, expected to be
material in amount or effect.
 
6.5   Statements True and Correct. No statement, certificate, instrument or
other writing furnished or to be furnished by any SouthCrest Company or any
Affiliate thereof to Chickamauga pursuant to this Agreement or any other
document, agreement or instrument referred to herein contains or will contain
any untrue statement of fact or will omit to state a fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of the information supplied or to be supplied by any
SouthCrest Company or any Affiliate thereof for inclusion in the Proxy Statement
to be mailed to Chickamauga shareholders in connection with the Chickamauga
Meeting, and any other documents to be filed by any SouthCrest Company or any
Affiliate thereof with any Regulatory Authority in connection with the
transactions contemplated hereby, will, at the respective time such documents
are filed, and with respect to the Proxy Statement, when first mailed to the
shareholders of Chickamauga, be false or misleading with respect to any fact, or
omit to state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or, in the case of the
Proxy Statement or any amendment thereof or supplement thereto, at the time of
the Chickamauga Meeting, be false or misleading with respect to any fact, or
omit to state any fact necessary to correct any statement in any earlier
communication with respect to the solicitation of any proxy for such
shareholder’s meeting. All documents that any SouthCrest Company or any
Affiliate thereof is responsible for filing with any Regulatory Authority in
connection with the transactions contemplated hereby will comply as to form in
all respects with the provisions of applicable Law.


6.6   Regulatory Matters. No SouthCrest Company or any Affiliate thereof has
taken any action or has any Knowledge of any fact or circumstance that is
reasonably likely to materially impede or delay receipt of any Consents of
Regulatory Authorities referred to in Section 9.1(b) of this Agreement or result
in the imposition of a condition or restriction of the type referred to in the
second sentence of such Section 9.1(b).


ARTICLE 7
CONDUCT OF BUSINESS PENDING CONSUMMATION


7.1   Affirmative Covenants of Chickamauga. From the date of this Agreement
until the earlier of the Effective Time or the termination of this Agreement
unless the prior written consent of SouthCrest shall have been obtained, and
except as otherwise contemplated herein, Chickamauga agrees: (i) to operate its
business in the usual, regular and ordinary course; (ii) to preserve intact its
business organizations and Assets and maintain its rights and franchises; (iii)
to use its reasonable efforts to cause its representations and warranties to be
correct at all times; and (iv) to take no action which would (a) adversely
affect the ability of any Party to obtain any Consents required for the
transactions contemplated hereby without imposition of a condition or
restriction of the type referred to in the last sentence of Section 9.1(b) of
this Agreement or (b) adversely affect in any Material respect the ability of
either Party to perform its covenants and agreements under this Agreement.


 
17

--------------------------------------------------------------------------------

Table of Contents


7.2   Negative Covenants of Chickamauga. From the date of this Agreement until
the earlier of the Effective Time or the termination of this Agreement,
Chickamauga covenants and agrees not to do or agree or commit to do any of the
following without the prior written consent of the Chief Executive Officer of
SouthCrest, which consent shall not be unreasonably withheld:


(a)   amend the Articles of Incorporation, Bylaws or other governing instruments
of Chickamauga; or


(b)   incur any additional debt obligation or other obligation for borrowed
money in excess of an aggregate of $50,000 except in the ordinary course of the
business of Chickamauga consistent with past practices (which shall include
creation of deposit liabilities, purchases of federal funds and entry into
repurchase agreements fully secured by U.S. government or agency securities), or
impose, or suffer the imposition, on any Asset of Chickamauga of any Lien or
permit any such Lien to exist other than in connection with deposits, repurchase
agreements, bankers’ acceptances, Federal Home Loan Bank advances, “treasury tax
and loan” accounts established in the ordinary course of business, the
satisfaction of legal requirements in the exercise of trust powers, and Liens in
effect as of the date hereof that have been Previously Disclosed; or


(c)   repurchase, redeem or otherwise acquire or exchange (other than exchanges
in the ordinary course under employee benefit plans), directly or indirectly,
any shares, or any securities convertible into any shares, of the capital stock
of Chickamauga, or declare or pay any dividend or make any other distribution in
respect of any Chickamauga capital stock, other than as disclosed in the
Chickamauga Disclosure Schedule; or


(d)   except for this Agreement, issue or sell, pledge, encumber, authorize the
issuance of, enter into any Contract to issue, sell, pledge, encumber or
authorize the issuance of, or otherwise permit to become outstanding, any
additional shares of Chickamauga Stock, or any stock appreciation rights, or any
option, warrant, conversion or other right to acquire any such stock; or


(e)   adjust, split, combine or reclassify any capital stock of Chickamauga or
issue or authorize the issuance of any other securities in respect of or in
substitution for shares of Chickamauga Stock or sell, lease, mortgage or
otherwise dispose of or otherwise encumber any Asset having a book value in
excess of $50,000 other than in the ordinary course of business for reasonable
and adequate consideration; or


(f)   acquire direct or indirect control over any real property, other than in
connection with (i) foreclosures in the ordinary course of business, or (ii)
acquisitions of control by Chickamauga in its fiduciary capacity; or


 
18

--------------------------------------------------------------------------------

Table of Contents


(g)   except for purchases of U.S. Treasury securities or U.S. Government agency
securities, which in either case have maturities of 15 years or less, or of
mortgage-backed securities of maturity or grade consistent with past practices,
purchase any securities or make any Material investment, either by purchase of
stock or securities, contributions to capital, Asset transfers or purchase of
any Assets, in any Person other than Chickamauga, or otherwise acquire direct or
indirect control over any Person, other than in connection with (i) foreclosures
in the ordinary course of business, (ii) acquisitions of control in a fiduciary
capacity, or (iii) the creation of new, wholly-owned Subsidiaries organized to
conduct or continue activities otherwise permitted by this Agreement; or


(h)   grant any increase in compensation or benefits to the employees or
officers of Chickamauga (including such discretionary increases as may be
contemplated by existing employment agreements) exceeding 5% individually or in
the aggregate on an annual basis, except in accordance with past practice
Previously Disclosed or as required by Law, pay any bonus other than pursuant to
a written policy or Contract in effect on the date of this Agreement and
disclosed in the Chickamauga Disclosure Schedule enter into or amend any
severance agreements with officers of Chickamauga, grant any increase in fees or
other increases in compensation or other benefits to directors of Chickamauga;
or


(i)   enter into or amend any employment Contract between Chickamauga and any
Person (unless such amendment is required by Law) that Chickamauga does not have
the unconditional right to terminate without Liability (other than Liability for
services already rendered), at any time on or after the Effective Time; or


(j)   adopt any new employee benefit plan of Chickamauga or make any Material
change in or to any existing employee benefit plans of Chickamauga other than
any such change that is required by Law or that, in the opinion of counsel, is
necessary or advisable to maintain the tax qualified status of any such plan; or


(k)   make any significant change in any Tax or accounting methods or systems of
internal accounting controls, except as may be appropriate to conform to changes
in Tax Laws, regulatory accounting requirements or GAAP; or


(l)   commence any Litigation other than in accordance with past practice or
settle any Litigation involving any Liability of Chickamauga for money damages
in excess of $25,000 or Material restrictions upon the operations of
Chickamauga; or


(m)   except in the ordinary course of business, modify, amend or terminate any
Material Contract or waive, release, compromise or assign any Material rights or
claims; or


(n)   make any loan or extension of credit to any borrower of Chickamauga in
excess of an aggregate of $350,000; or


(o)   make any Material election with respect to Taxes.


 
19

--------------------------------------------------------------------------------

Table of Contents


7.3   Affirmative Covenants of SouthCrest. From the date of this Agreement until
the earlier of the Effective Time or the termination of this Agreement unless
the prior written consent of Chickamauga shall have been obtained, and except as
otherwise contemplated herein, SouthCrest agrees: (i) to operate its business
and cause any SouthCrest Company to operate its business in the usual, regular
and ordinary course; (ii) to preserve intact its business organizations and
Assets and maintain its rights and franchises; (iii) to use its reasonable
efforts to cause its representations and warranties to be correct at all times;
and (iv) to take no action which would (a) adversely affect the ability of any
Party to obtain any Consents required for the transactions contemplated hereby
without imposition of a condition or restriction of the type referred to in the
last sentence of Section 9.1(b) of this Agreement or (b) adversely affect in any
Material respect the ability of either Party to perform its covenants and
agreements under this Agreement.


7.4   Negative Covenants of SouthCrest. From the date of this Agreement until
the earlier of the Effective Time or the termination of this Agreement,
SouthCrest covenants and agrees that SouthCrest will not take, without the prior
written consent of the Chief Executive Officer of Chickamauga, which consent
shall not be unreasonably withheld, any action which would materially impair its
ability to obtain regulatory approval or would delay consummation of this
transaction.


7.5   Adverse Changes in Condition. Each Party agrees to give written notice
promptly to the other Party upon becoming aware of the occurrence or impending
occurrence of any event or circumstance relating to it or any of its
Subsidiaries which (i) is reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on it or (ii) is reasonably likely to cause
or constitute a Material breach of any of its representations, warranties or
covenants contained herein and to use its reasonable efforts to prevent or
promptly to remedy the same.
 
ARTICLE 8
ADDITIONAL AGREEMENTS


8.1   Shareholder Approvals. Chickamauga shall take, in accordance with
applicable Law and its Articles of Incorporation and Bylaws, all action
necessary to convene the Chickamauga Meeting to consider and vote upon the
approval of this Agreement and any other matters required to be approved by
Chickamauga shareholders for consummation of the Share Exchange, as promptly as
practicable. The Board of Directors of Chickamauga shall (subject to compliance
with its fiduciary duties as advised by counsel) unanimously recommend such
approval to its shareholders, and the Board of Directors of Chickamauga (subject
to compliance with its fiduciary duties as advised by counsel) shall use its
best efforts to obtain such approval by its shareholders.


8.2   Defined Benefit Plan Termination. Chickamauga shall arrange for the
termination of the Defined Benefit Plan, satisfaction of all benefit obligations
thereunder, and complete liquidation of the Defined Benefit Plan trust, on terms
satisfactory to SouthCrest. SouthCrest shall have the right to submit any
Chickamauga termination plan to an attorney and actuarial firm for review and
comments. The Share Exchange Consideration shall be reduced and withheld in
accordance with Section 3.1.


 
20

--------------------------------------------------------------------------------

Table of Contents


8.3   Applications. SouthCrest shall promptly prepare and file, and Chickamauga
shall cooperate in the preparation and, where appropriate, filing of,
applications with all Regulatory Authorities having jurisdiction over the
transactions contemplated by this Agreement seeking the requisite Consents
necessary to consummate the transactions contemplated by this Agreement.
SouthCrest shall permit Chickamauga to review (and approve with respect to
information relating to Chickamauga) such applications prior to filing same.


8.4   Filings with State Office. Upon the terms and subject to the conditions of
this Agreement, SouthCrest shall execute and file the Certificate of Share
Exchange with the Secretary of State of the State of Georgia in connection with
the Closing.


8.5   Agreement as to Efforts to Consummate. Subject to the terms and conditions
of this Agreement, each Party agrees to use its reasonable efforts to take all
actions, and to do all things necessary, proper or advisable under applicable
Laws, as promptly as practicable so as to permit consummation of the Share
Exchange at the earliest possible date and to otherwise enable consummation of
the transactions contemplated hereby and shall cooperate fully with the other
Party hereto to that end, including, without limitation, using its reasonable
efforts to lift or rescind any Order adversely affecting its ability to
consummate the transactions contemplated herein and to cause to be satisfied the
conditions referred to in Article 9 of this Agreement; provided, that nothing
herein shall preclude either Party from exercising its rights under this
Agreement. Each Party shall use, and shall cause each of its Subsidiaries to
use, its reasonable efforts to obtain all Consents necessary or desirable for
the consummation of the transactions contemplated by this Agreement.


8.6   Investigation and Confidentiality.


(a)   Prior to the Effective Time, each Party will keep the other Party advised
of all Material developments relevant to its business and to consummation of the
Share Exchange and shall permit the other Party to make or cause to be made such
investigation of the business and properties of it and its Subsidiaries and of
their respective financial and legal conditions as the other Party reasonably
requests, provided that such investigation shall be reasonably related to the
transaction contemplated hereby and shall not interfere unnecessarily with
normal operations. No investigation by a Party shall affect the representations
and warranties of the other Party.


(b)   Each Party shall, and shall cause its advisers and agents to, maintain the
confidentiality of all Confidential Information furnished to it by any other
Party concerning its and its Subsidiaries’ businesses, operations and financial
condition except in furtherance of the transactions contemplated by this
Agreement. In the event that a Party is required by applicable Law or valid
court process to disclose any such Confidential Information, then such Party
shall provide the other Party with prompt written notice of any such requirement
so that the other Party may seek a protective order or other appropriate remedy
and/or waive compliance with this Section 8.6. If in the absence of a protective
order or other remedy or the receipt of a waiver by the other Party, a Party is
nonetheless, in the written opinion of counsel, legally compelled to disclose
any such Confidential Information to any tribunal or else stand liable for
contempt or suffer other censure or penalty, a Party may, without liability
hereunder, disclose to such tribunal only that portion of the Confidential
Information which such counsel advises such Party is legally required to be
disclosed; provided that such disclosing Party use its best efforts to preserve
the confidentiality of such Confidential Information, including without
limitation, by cooperating with the other Party to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded such Confidential Information by such tribunal. If this Agreement is
terminated prior to the Effective Time, each Party shall promptly return all
documents and copies thereof and all work papers containing Confidential
Information received from the other Party.


 
21

--------------------------------------------------------------------------------

Table of Contents


(c)   Each Party agrees to give the other Party notice as soon as practicable
after any determination by it of any fact or occurrence relating to the other
Party which it has discovered through the course of its investigation and which
represents, or is reasonably likely to represent, either a Material breach of
any representation, warranty, covenant or agreement of the other Party or which
has had or is reasonably likely to have a Material Adverse Effect on the other
Party.


(d)   Neither Party nor any of their respective Subsidiaries shall be required
to provide access to or to disclose information where such access or disclosure
would violate or prejudice the rights of its customers, jeopardize the
attorney-client or similar privilege with respect to such information or
contravene any Law, rule, regulation, Order, judgment, decree, fiduciary duty or
agreement entered into prior to the date of this Agreement. The Parties will use
their reasonable efforts to make appropriate substitute disclosure arrangements,
to the extent practicable, in circumstances in which the restrictions of the
preceding sentence apply.


(e)   Notwithstanding Section 8.6(b) or any other written or oral understanding
or agreement to which the Parties are parties or by which they are bound, the
Parties acknowledge and agree that any obligations of confidentiality contained
herein and therein that relate to the tax treatment and tax structure of the
Share Exchange (and any related transaction or arrangements) have not applied
from the commencement of discussions between the Parties and will not hereafter
apply to the Parties; and each Party (and each of its employees,
representatives, or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Share
Exchange and all materials of any kind that are provided to such party relating
to such tax treatment and tax structure, all within the meaning of Treasury
Regulation Section 1.6011-4; provided, however, that each Party recognizes that
the other Party has a right to maintain, in its sole discretion, any privilege
that would protect the confidentiality of a communication relating to the Share
Exchange, including a confidential communication with its attorney or a
confidential communication with a federally authorized tax practitioner under
Section 7525 of the Internal Revenue Code and that such privilege is not
intended to be affected by the foregoing. These principles are meant to be
interpreted so as to prevent the Share Exchange from being treated as offered
under “conditions of confidentiality” within the meaning the Treasury
Regulations promulgated under Internal Revenue Code Sections 6011 and
6111(d)(2).


 
22

--------------------------------------------------------------------------------

Table of Contents


8.7   Press Releases. Prior to the Effective Time, Chickamauga and SouthCrest
shall consult with each other as to the form and substance of any press release
or other public disclosure materially related to this Agreement or any other
transaction contemplated hereby; provided, however, that nothing in this Section
8.7 shall be deemed to prohibit any Party from making any disclosure which its
counsel deems necessary or advisable in order to satisfy such Party’s disclosure
obligations imposed by Law.


8.8   Certain Actions. Except with respect to this Agreement and the
transactions contemplated hereby, neither Party nor any Affiliate thereof nor
any investment banker, attorney, accountant or other representative
(collectively, the “Representatives”) retained by such Party shall directly or
indirectly solicit or engage in negotiations concerning any Acquisition Proposal
by any Person, or provide any Confidential Information or assistance to, or have
any discussions with, any Person with respect to an Acquisition Proposal. Except
to the extent necessary to comply with the fiduciary duties of such Party’s
Board of Directors as determined by such Party’s Board of Directors after
consulting with and considering the advice of counsel, neither Party nor any
Affiliate or Representative thereof shall furnish any non-public information
that it is not legally obligated to furnish, negotiate with respect to, or enter
into any Contract with respect to, any Acquisition Proposal, but any Party may
communicate information about such an Acquisition Proposal to its shareholders
if and to the extent that it is required to do so in order to comply with its
legal obligations as advised by counsel; provided that such Party shall promptly
advise the other Party verbally and in writing following the receipt of any
Acquisition Proposal and the Material details thereof. Each Party shall (i)
immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Persons conducted heretofore with respect
to any of the foregoing and (ii) direct and use its reasonable efforts to cause
all of its Representatives not to engage in any of the foregoing.


8.9   Access; Information. Upon reasonable notice and subject to applicable laws
relating to the exchange of information, Chickamauga shall afford SouthCrest and
its officers, employees, counsel, accountants and other authorized
representatives, such access during normal business hours throughout the period
prior to the Effective Time to the books, records (including credit files, tax
returns and work papers of independent auditors), properties, personnel and to
such other information as it may reasonably request and, during such period,
Chickamauga shall furnish promptly (i) a copy of each material report, schedule
and other document filed by it pursuant to the requirements of federal or state
securities or banking laws and (ii) all other information concerning its
business, properties and personnel as SouthCrest may reasonably request.
 
8.10   Employee Benefits and Contracts. Following the Effective Time, SouthCrest
shall provide generally to officers and employees of Chickamauga, who at or
after the Effective Time become employees of a SouthCrest Company (collectively,
“New SouthCrest Employees”), employee benefits under employee benefit plans on
terms and conditions which when taken as a whole are substantially similar to
those provided by the SouthCrest Companies to their similarly situated officers
and employees. For purposes of benefit accrual under SouthCrest Benefit Plans
(but only for purposes of determining benefits accruing under payroll practices
such as vacation policy or under fringe benefit programs that do not rise to the
level of a “plan” within the meaning of Section 3(3) of ERISA), eligibility to
participate and vesting determinations in connection with the provision of any
such employee benefits, service with Chickamauga prior to the Effective Time
shall be counted. If, during the annual period of coverage (the "Applicable
Period of Coverage") in which falls the Effective Time, SouthCrest terminate any
“group health plan,” within the meaning of Section 4980B(g)(2) of the Internal
Revenue Code, in which one or more Chickamauga employees participated
immediately prior to the Effective Time (a “Chickamauga Plan”), SouthCrest shall
cause any successor group health plan to waive any underwriting requirements; to
give credit for any such Chickamauga employee’s participation in the Chickamauga
Plan prior to the Effective Time for purposes of applying any pre-existing
condition limitations set forth therein; and to give credit for covered expenses
paid by any such Chickamauga employee under a Chickamauga Plan during the
Applicable Period of Coverage towards satisfaction of any annual deductible
limitation, co-payment and out-of pocket maximum applied under such successor
group health plan.


 
23

--------------------------------------------------------------------------------

Table of Contents


8.11   D&O Coverage. At the Effective Time and subject to applicable Law,
SouthCrest will provide directors and officers insurance coverage for
Chickamauga’s directors and officers either, at SouthCrest’s election, (i) by
purchasing continuation coverage under Chickamauga’s current policy for
directors and officers for a period not less than three years after the
Effective Time, or (ii) if SouthCrest’s current directors’ and officers’ policy
provides substantially similar coverage as Chickamauga’s current policy, obtain
coverage under SouthCrest’s current policy to provide coverage for Chickamauga’s
directors and officers on a prior acts basis for a period not less than three
years prior to the Effective Time.


8.12   Indemnification.


(a)   SouthCrest or a SouthCrest Subsidiary shall, in accordance with the
Chickamauga articles of incorporation and bylaws as of the date hereof,
indemnify, defend and hold harmless all individuals who are directors, officers
and employees of Chickamauga as of the date hereof (each, an “Indemnified
Party”) after the Effective Time against all costs, fees or expenses (including
reasonable attorneys’ fees), judgments, fines, penalties, losses, claims,
damages, liabilities and amounts paid in settlement in connection with any
Litigation as incurred, in connection with any claim, action or proceeding
arising out of actions or omissions occurring at or prior to the Effective Time
(including the transactions contemplated by this Agreement) to the maximum
extent allowable under the Georgia Code. Without limiting the foregoing, in any
case in which approval of SouthCrest or a SouthCrest Subsidiary is required to
effectuate any indemnification, SouthCrest shall direct or cause a SouthCrest
Subsidiary to direct, at the election of the Indemnified Party, that the
determination of any such approval shall be made by independent counsel mutually
agreed upon between SouthCrest and the Indemnified Party. SouthCrest shall, and
shall cause all other relevant SouthCrest Subsidiaries, to apply such rights of
indemnification in good faith and to the fullest extent possible by applicable
law.


(b)   If SouthCrest or any of its successors or assigns shall consolidate with
or merge into any other Person and shall not be the continuing or surviving
Person of such consolidation or merger or shall transfer all or substantially
all of its assets to any Person, then and in each case, proper provision shall
be made so that the successors and assigns of SouthCrest shall assume the
obligations set forth in this Section 8.12.


 
24

--------------------------------------------------------------------------------

Table of Contents


(c)   The provisions of this Section 8.12 are intended to be for the benefit of
and shall be enforceable by each Indemnified Party, his or her heirs and
representatives.


8.13   Shareholder Support Agreements. Upon the execution of this Agreement,
each of Chickamauga’s directors, executive officers and 5% shareholders shall
execute and deliver support agreements with Chickamauga and SouthCrest whereby
each director, executive officer and 5% shareholder agrees to vote shares of
Chickamauga Stock held by such director, executive officer or 5% shareholder in
favor of the Share Exchange. Such support agreements shall be upon the terms and
conditions in the form and substance set forth in Exhibit B hereto.


ARTICLE 9
CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE


9.1   Conditions to Obligations of Each Party. The respective obligations of
each Party to perform this Agreement and to consummate the Share Exchange are
subject to the satisfaction of the following conditions, unless waived by both
Parties pursuant to Section 11.6 of this Agreement:


(a)   Shareholder Approvals. The shareholders of Chickamauga shall have approved
this Agreement and the consummation of the Share Exchange as and to the extent
required by Law and by the provisions of any of its governing instruments.


(b)   Regulatory Approvals. All Consents of, filings and registrations with, and
notifications to, all Regulatory Authorities required for consummation of the
Share Exchange shall have been obtained or made and shall be in full force and
effect and all waiting periods required by Law shall have expired. No Consent
obtained from any Regulatory Authority which is necessary to consummate the
transactions contemplated hereby shall be conditioned or restricted in a manner
(including, without limitation, requirements relating to the raising of
additional capital or the disposition of Assets or deposits) which in the
reasonable judgment of the Board of Directors of either of the Parties would so
materially adversely impact the economic or business benefits of the
transactions contemplated by this Agreement so as to render inadvisable the
consummation of the Share Exchange.


(c)   Consents and Approvals. Each Party shall have obtained any and all
Consents required for consummation of the Share Exchange (other than those
referred to in Section 9.1(b) of this Agreement) or for the preventing of any
Default under any Contract or Permit of such Party which, if not obtained or
made, is reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect on such Party. No Consent obtained which is necessary to
consummate the transactions contemplated hereby shall be conditioned or
restricted in a manner which in the reasonable judgment of the Board of
Directors of either of the Parties would so materially adversely impact the
economic or business benefits of the transactions contemplated by this Agreement
so as to render inadvisable the consummation of the Share Exchange.


(d)   Legal Proceedings. No court or governmental or Regulatory Authority of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any Law or Order (whether temporary, preliminary or permanent) or taken
any other action which prohibits, restricts or makes illegal consummation of the
transactions contemplated by this Agreement.


 
25

--------------------------------------------------------------------------------

Table of Contents


(e)   Agreement as to Holdback Amount. The Parties shall have mutually agreed to
a reasonable Holdback Amount under Section 3.1 of this Agreement. However, if
the Parties do not mutually agree to a reasonable Holdback Amount under Section
3.1 of this Agreement and the Parties do not breach this Agreement in any other
manner that causes payment under Section 11.2(b) to be owed to either Party,
then the termination fee as described and listed in Section 11.2(b) of this
Agreement shall not be paid to either Party.


9.2   Conditions to Obligations of SouthCrest. The obligations of SouthCrest to
perform this Agreement and to consummate the Share Exchange and the other
transactions contemplated hereby are subject to the satisfaction of the
following conditions, unless waived by SouthCrest pursuant to Section 11.6(a) of
this Agreement:


(a)   Representations and Warranties. For purposes of this Section 9.2(a), the
accuracy of the representations and warranties of Chickamauga as set forth or
referred to in this Agreement shall be assessed as of the date of this Agreement
and as of the Effective Time with the same effect as though all such
representations and warranties had been made on and as of the Effective Time
(provided that representations and warranties which are confined to a specified
date shall speak only as of such date). The representations and warranties of
Chickamauga set forth in Section 5.3 of this Agreement shall be true and correct
(except for inaccuracies which are de minimus in amount or effect). There shall
not exist inaccuracies in the representations and warranties of Chickamauga set
forth in this Agreement (excluding the representations and warranties set forth
in Section 5.3) such that the aggregate effect of such inaccuracies would have,
or is reasonably likely to have, a Material Adverse Effect on Chickamauga or
would reasonably likely result in SouthCrest’s inability to comply with the
Sarbanes-Oxley Act of 2005; provided that, for purposes of this sentence only,
those representations and warranties which are qualified by referenced to
“Material” or “Material Adverse Effect” shall be deemed not to include such
qualifications.


(b)   Performance of Agreements and Covenants. Each and all of the agreements
and covenants of Chickamauga to be performed and complied with pursuant to this
Agreement and the other agreements contemplated hereby prior to the Effective
Time shall have been duly performed and complied with in all Material respects.


(c)   Certificates. Chickamauga shall have delivered to SouthCrest (i) a
certificate, dated as of the Effective Time and signed on its behalf by its
Chief Executive Officer and Chief Financial Officer, to the effect that the
conditions of its obligations set forth in Section 9.2 of this Agreement have
been satisfied, and (ii) certified copies of resolutions duly adopted by the
Chickamauga Board of Directors and shareholders evidencing the taking of all
corporate action necessary to authorize the execution, delivery and performance
of this Agreement, and the consummation of the transactions contemplated hereby,
all in such reasonable detail as SouthCrest and its counsel shall request.


 
26

--------------------------------------------------------------------------------

Table of Contents


(d)   Opinion of Counsel. SouthCrest shall have received a written opinion from
Morris, Manning & Martin, LLP, counsel to Chickamauga, dated as of the Closing,
in substantially the form of Exhibit C.


(e)   Claims/Indemnification Letters. Each of the directors and officers of
Chickamauga shall have executed and delivered to SouthCrest letters in
substantially the form of Exhibit D.


(f)   Audited Financial Statements. Chickamauga shall obtain an audit from
Thompson, Rogers & Williams, PLLC for the financial statements as of and for the
year ended December 31, 2006. Chickamauga shall also, at SouthCrest's request,
engage a public accounting firm approved by SouthCrest to provide internal audit
services.


(g)   [Reserved.]


(h)   Minimum Shareholders’ Equity. Adjusted Shareholders’ Equity shall equal
(i) the shareholders’ equity calculated in accordance with the books and records
of Chickamauga, consistent with past practice, GAAP and all requirements of
applicable Regulatory Authorities, plus (ii) an amount equal to the amounts that
have been, or would be, deducted for any items of “Other Comprehensive Income”
on a balance sheet prepared as of Closing and in accordance with GAAP, less
(iii) an amount equal to the amounts of “Other Comprehensive Income” that have
been, or would be, added to shareholders’ equity on a balance sheet prepared as
of Closing and in accordance with GAAP, and plus (iv) any costs, fees and
charges of Seller’s accountants, counsel and financial advisors that are
directly related to the transactions contemplated by this Agreement (but the
costs associated with the audit required by Section 9.2(f) of this Agreement
shall not be excluded). The adjustments described above are designed, in part,
to back-out Chickamauga’s deal-related expenses as well as any expenses, fees or
costs, including any supplemental contributions, annuity costs, actuarial fees
and legal fees, related to the termination of the Defined Benefit Plan. Adjusted
Shareholders’ Equity of Chickamauga shall not be less than $13,900,000 as of the
Closing; provided, however, in the event the Adjusted Shareholders’ Equity of
Chickamauga is less than $14,150,000 as of Closing, the Share Exchange
Consideration shall be reduced by an amount equal to $14,150,000 minus the
Adjusted Shareholders’ Equity of Chickamauga as of Closing.


(i)   Minimum Allowance for Loan Losses. To conform with the accounting policies
and allowance for loan loss methodologies of SouthCrest, the Allowance of
Chickamauga as of the date of Closing shall not be less than the greater of (i)
1.25% of Chickamauga’s total loans outstanding, or (ii) $328,000.


(j)   Maximum Number of Dissenters. The number of shares of Chickamauga Stock
who dissent from the Share Exchange shall not exceed 10% of Chickamauga’s
outstanding shares.


(k)   Restrictive Covenant Agreements. Chickamauga shall have entered into
restrictive covenant agreements, substantially in the form of Exhibit E, with
the individuals named on Schedule 9.2(k).


 
27

--------------------------------------------------------------------------------

Table of Contents


9.3   Conditions to Obligations of Chickamauga. The obligations of Chickamauga
to perform this Agreement and consummate the Share Exchange and the other
transactions contemplated hereby are subject to the satisfaction of the
following conditions, unless waived by Chickamauga pursuant to Section 11.6(b)
of this Agreement:


(a)   Representations and Warranties. For purposes of this Section 9.3(a), the
accuracy of the representations and warranties of SouthCrest as set forth or
referred to in this Agreement shall be assessed as of the date of this Agreement
and as of the Effective Time with the same effect as though all such
representations and warranties had been made on and as of the Effective Time
(provided that representations and warranties which are confined to a specified
date shall speak only as of such date). The representations and warranties of
SouthCrest set forth in Section 6.3 of this Agreement shall be true and correct
(except for inaccuracies which are de minimus in amount or effect). There shall
not exist inaccuracies in the representations and warranties of SouthCrest set
forth in this Agreement (excluding the representations and warranties set forth
in Section 6.3) such that the aggregate effect of such inaccuracies would have,
or is reasonably likely to have, a Material Adverse Effect on SouthCrest;
provided that, for purposes of this sentence only, those representations and
warranties which are qualified by references to “Material” or “Material Adverse
Effect” shall be deemed not to include such qualifications.


(b)   Performance of Agreements and Covenants. Each and all of the agreements
and covenants of SouthCrest to be performed and complied with pursuant to this
Agreement and the other agreements contemplated hereby prior to the Effective
Time shall have been duly performed and complied with in all Material respects.


(c)   Certificates. SouthCrest shall have delivered to Chickamauga (i) a
certificate, dated as of the Effective Time and signed on its behalf by its
Chief Executive Officer and its Chief Financial Officer, to the effect that the
conditions of its obligations set forth in Section 9.3(a) and 9.3(b) of this
Agreement have been satisfied, and (ii) certified copies of resolutions duly
adopted by SouthCrest’s Board of Directors evidencing the taking of all
corporate action necessary to authorize the execution, delivery and performance
of this Agreement, and the consummation of the transactions contemplated hereby,
all in such reasonable detail as Chickamauga and its counsel shall request.
 
ARTICLE 10
TERMINATION


10.1   Termination. Notwithstanding any other provision of this Agreement, and
notwithstanding the approval of this Agreement by the shareholders of
Chickamauga and SouthCrest respectively, this Agreement may be terminated and
the Share Exchange abandoned at any time prior to the Effective Time:


(a)   By mutual consent of the respective Boards of Directors of SouthCrest and
Chickamauga; or


 
28

--------------------------------------------------------------------------------

Table of Contents


(b)   By the Board of Directors of either Party (provided that the terminating
Party is not then in Material breach of any representation, warranty, covenant
or other agreement contained in this Agreement) in the event of a breach by the
other Parties of any representation or warranty contained in this Agreement
which cannot be or has not been cured within 30 days after the giving of written
notice to the breaching Party of such breach and which breach would provide the
non-breaching party the ability to refuse to consummate the Share Exchange under
the standard set forth in Section 9.2(a) of this Agreement in the case of
SouthCrest and Section 9.3(a) of this Agreement in the case of Chickamauga; or


(c)   By the Board of Directors of either Party (provided that the terminating
Party is not then in Material breach of any representation, warranty, covenant
or other agreement contained in this Agreement) in the event (i) any Consent of
any Regulatory Authority required for consummation of the Share Exchange shall
have been denied by final nonappealable action of such authority or if any
action taken by such authority is not appealed within the time limit for appeal,
or (ii) the shareholders of Chickamauga fail to vote their approval of this
Agreement and the transaction contemplated hereby at the Chickamauga Meeting
where the transaction was presented to such shareholders for approval and voted
upon; or


(d)   By the Board of Directors of either Party in the event that the Share
Exchange shall not have been consummated within one hundred eighty (180) days
following the date of this Agreement, but only if the failure to consummate the
transactions contemplated hereby within such timeframe is not caused by any
breach of this Agreement by the Party electing to terminate pursuant to this
Section 10.1(d); or


(e)   By the Board of Directors of either Party (provided that the terminating
Party is not then in Material breach of any representation, warranty, covenant
or other agreement contained in this Agreement) in the event that any of the
conditions precedent to the obligations of such Party to consummate the Share
Exchange cannot be satisfied or fulfilled by the date specified in
Section 10.1(d) of this Agreement; or


(f)   By the Board of Directors of either Party in the event that the Board of
Directors of the other Party shall have failed to reaffirm, following a written
request by such Party for such reaffirmation after the other Party shall have
received any inquiry or proposal with respect to an Acquisition Proposal, its
approval of the Share Exchange (to the exclusion of any other Acquisition
Proposal), or shall have resolved not to reaffirm the Share Exchange.


10.2   Effect of Termination. In the event of the termination and abandonment of
this Agreement pursuant to Section 10.1 of this Agreement, this Agreement shall
become void and have no effect, except that (i) the provisions of this Section
10.2 and Article 11 and Section 8.6(b) of this Agreement shall survive any such
termination and abandonment, (ii) a termination pursuant to Sections 10.1(b) or
10.1(e) of this Agreement shall not relieve the breaching Party from Liability
for an uncured willful breach of a representation, warranty, covenant or
agreement giving rise to such termination provided that such Liability shall be
determined solely in accordance with the effect of Section 11.2(b) of this
Agreement; and (iii) a termination pursuant to Section 10.1(f) shall not relieve
the Party whose Board of Directors does not reaffirm its approval of the Share
Exchange Agreement from Liability for any loss incurred by the other Party as a
result of such termination provided that such Liability shall be determined
solely in accordance with the effect of Section 11.2(b) of this Agreement.


 
29

--------------------------------------------------------------------------------

Table of Contents


10.3   Non-Survival of Representations and Covenants. The respective
representations, warranties, obligations, covenants and agreements of the
Parties shall not survive the Effective Time except for this Section 10.3 and
Articles 2, 3, 4, and 11 and Sections 8.6(b), 8.10 and 8.11 of this Agreement.


ARTICLE 11
MISCELLANEOUS


11.1   Definitions. Except as otherwise provided herein, the capitalized terms
set forth below (in their singular and plural forms as applicable) shall have
the following meanings:


“Acquisition Proposal” with respect to a Party shall mean any tender offer or
exchange offer or any proposal for a Share Exchange, acquisition of all of the
stock or Assets of, or other business combination involving such Party or any of
its Subsidiaries or the acquisition of a substantial equity interest in, or a
substantial portion of the Assets of, such Party or any of its Subsidiaries.


“Affiliate” of a Person shall mean: (i) any other Person directly, or indirectly
through one or more intermediaries, controlling, controlled by or under common
control with such Person, (ii) any officer, director, partner, employer or
direct or indirect beneficial owner of any 10% or greater equity or voting
interest of such Person or (iii) any other Person for which a Person described
in clause (ii) acts in any such capacity.


“Agreement” shall mean this Agreement and Plan of Share Exchange, including the
Exhibits delivered pursuant hereto and incorporated herein by reference.


“Allowance” shall mean the allowance for loan or credit losses for the periods
set forth in Section 5.9 of this Agreement.


“Assets” of a Person shall mean all of the assets, properties, businesses and
rights of such Person of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued or contingent, or
otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.


“BHC Act” shall mean the federal Bank Holding Company Act of 1956, as amended.


“Chickamauga Benefit Plans” shall have the meaning set forth in Section 5.14 of
this Agreement.


 
30

--------------------------------------------------------------------------------

Table of Contents


“Chickamauga Financial Statements” shall mean (i) the consolidated balance
sheets (including related notes and schedules, if any) of Chickamauga as of
September 30, 2006 and as of December 31, 2005, 2004 and 2003, and the related
statements of income, changes in shareholders’ equity and cash flows (including
related notes and schedules, if any) for the nine months ended September 30,
2006 and 2005 and each of the three fiscal years ended December 31, 2005, as
prepared by Chickamauga, and (ii) the consolidated statements of condition of
Chickamauga (including related notes and schedules if any) and related
statements of income, changes in shareholders’ equity and cash flows (including
related notes and schedules, if any) filed with respect to periods ended
subsequent to September 30, 2006.


“Chickamauga Meeting” shall mean the special meeting of the shareholders of
Chickamauga or any adjournment thereof to vote on the matters set forth in the
Proxy Statement.


“Chickamauga Regulatory Report” shall mean any form, report, or document either
(i) filed or required to be filed by Chickamauga with any Regulatory Authority,
or (ii) received by Chickamauga from any Regulatory Authority.


“Closing” shall mean the closing of the transaction contemplated hereby, as
described in Section 1.2 of this Agreement.


“Confidential Information” shall mean any data or information, which is material
to a Party and not generally known by the public. Confidential Information shall
include, but not be limited to, business opportunities of a Party, the details
of this Agreement, the identity and addresses of customers of such Party, the
whole or any portion or phase of any scientific or technical information, design
process, procedure, formula or improvement that is valuable and secret and which
is defined as a “trade secret” under Georgia law pursuant to the Georgia Trade
Secrets Act.


“Consent” shall mean any consent, approval, authorization, clearance, exemption,
waiver or similar affirmation by any Person pursuant to any Contract, Law, Order
or Permit.


“Contract” shall mean any written or oral agreement, arrangement, authorization,
commitment, contract, indenture, instrument, lease, obligation, plan, practice,
restriction, understanding or undertaking of any kind or character or other
document to which any Person is a party or that is binding on any Person or its
capital stock, Assets or business.


“Default” shall mean (i) any breach or violation of or default under any
Contract, Order or Permit, (ii) any occurrence of any event that with the
passage of time or the giving of control or both would constitute a breach or
violation of or default under any Contract, Order or Permit, or (iii) any
occurrence of any event that with or without the passage of time or the giving
of notice would give rise to a right to terminate or revoke, change the current
terms of, or renegotiate, or to accelerate, increase or impose any Liability
under, any Contract, Order or Permit.


“Defined Benefit Plan” shall mean the Bank of Chickamauga Defined Benefit
Pension Plan.


 
31

--------------------------------------------------------------------------------

Table of Contents


“Effective Time” shall mean the date and time at which the Articles of Share
Exchange reflecting the Share Exchange shall become effective with the Secretary
of State of the State of Georgia.


“Environmental Laws” shall mean all federal, state, municipal and local laws,
statutes, orders, regulations, decrees, resolutions, proclamations, permits,
licenses, approvals, authorizations, consents, judgments, judicial decisions and
other governmental requirements, limitations and standards relating to the
environment, health and safety issues, including, without limitation, the
manufacture, generation, use, processing, treatment, recycling, storage,
handling, “Release” (as hereinafter defined), investigation, removal,
remediation and cleanup of or other corrective action for “Hazardous Materials”
(as hereinafter defined), exposure to Hazardous Materials and personal injury,
natural resource damage, property damage and interference with the use of
property caused by or resulting from Hazardous Materials.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“ERISA Affiliate” shall have the meaning provided in Sections 5.14 and 6.21 of
this Agreement.


“ERISA Plan” shall have the meaning provided in Sections 5.14 and 6.21 of this
Agreement.


“Exhibits” A through E, inclusive, shall mean the Exhibits so marked, copies of
which are attached to this Agreement. Such Exhibits are hereby incorporated by
reference herein and made a part hereof, and may be referred to in this
Agreement and any other related instrument or document without being attached
hereto.


“GAAP” shall mean generally accepted accounting principles, consistently applied
during the periods involved.


“Georgia Code” shall mean the Georgia Business Corporation Code and the
Financial Institutions Code of Georgia.


“Hazardous Materials” shall mean all hazardous, toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic and volatile
substances, materials, compounds, chemicals and waste, and all other industrial
waste, sanitary waste, pollutants and contaminants, and all constituents
thereof, including, without limitation, petroleum hydrocarbons,
asbestos-containing materials, lead-based paints and all substances, materials,
wastes, chemicals, compounds, contaminants and pollutants regulated or addressed
by Environmental Laws.


“IRS” shall mean the Internal Revenue Service.


“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder.


 
32

--------------------------------------------------------------------------------

Table of Contents


“Knowledge” as used with respect to a Person shall mean the knowledge, after all
appropriate inquiry, of the President, Chief Financial Officer, Chief Accounting
Officer, Chief Credit Officer, General Counsel, or any Executive Vice President
of such Person.


“Law” shall mean any code, law, ordinance, regulation, reporting or licensing
requirement, rule or statute and all Environmental Laws applicable to a Person
or its Assets, Liabilities or business, including, without limitation, those
promulgated, interpreted or enforced by any of the Regulatory Authorities.


“Liability” shall mean any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including, without
limitation, costs of investigation, collection and defense), claim, deficiency,
guaranty or endorsement of or by any Person (other than endorsements of notes,
bills, checks and drafts presented for collection or deposit in the ordinary
course of business) of any type, whether accrued, absolute or contingent,
liquidated or unliquidated, matured or unmatured or otherwise.


“LIBOR” shall mean the three month London Interbank Offered Rate quoted or
published from time to time in the Money Rates section of the Wall Street
Journal, or if no such rate is published in the Wall Street Journal, then the
nearest comparable published rate based on the Reuters screen, or if no such
rate is published on the Reuters screen, then the nearest comparable published
rate based on Telerate, or if no such rate is published on Telerate, then the
nearest comparable rate, as reasonably determined by SouthCrest.  


“Lien” shall mean any conditional sale agreement, default of title, easement,
encroachment, encumbrance, hypothecation, infringement, lien, mortgage, pledge,
reservation, restriction, security interest, title retention or other security
arrangement, or any adverse right or interest, charge or claim of any nature
whatsoever of, on or with respect to any property or property interest, other
than (i) Liens for current property Taxes not yet due and payable, (ii) for
depository institution Subsidiaries of a Party, pledges to secure deposits and
other Liens incurred in the ordinary course of the banking business, (iii) Liens
which are not reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect on a Party; and (iv) Liens which have been Previously
Disclosed.


“Litigation” shall mean any action, arbitration, cause of action, claim,
complaint, criminal prosecution, demand letter, governmental or other
examination or investigation, request for information, hearing, inquiry,
administrative or other proceeding, or notice (written or oral) by any Person
alleging potential Liability or requesting information relating to or affecting
a Party, its business, its Assets (including, without limitation, Contracts
related to it) or the transactions contemplated by this Agreement, but shall not
include regular, periodic examinations of depository institutions and their
Affiliates by Regulatory Authorities.


“Loan Property” shall mean any property owned, leased or operated by the Party
in question or by any of its Subsidiaries or in which such Party or Subsidiary
holds a security or other interest (including an interest in a fiduciary
capacity), and, where required by the context, includes the owner or operator of
such property, but only with respect to such property.


 
33

--------------------------------------------------------------------------------

Table of Contents


“Material” for purposes of this Agreement shall be determined in light of the
facts and circumstances of the matter in question; provided that any specific
monetary amount stated in this Agreement shall determine materiality in that
instance.


“Material Adverse Effect” on a Party shall mean an event, change, condition or
occurrence which has a Material adverse impact on (i) the financial position,
business or results of operations of such Party and its Subsidiaries, taken as a
whole, or (ii) the ability of such Party to perform its obligations under this
Agreement or to consummate the Share Exchange or the other transactions
contemplated by this Agreement; provided that “Material Adverse Effect” shall
not be deemed to include the impact of (a) changes in banking and similar Laws
of general applicability or interpretations thereof by courts or governmental
authorities, (b) changes in GAAP or regulatory accounting principles generally
applicable to banks and their holding companies, (c) actions and omissions of a
Party (or any of its Subsidiaries) taken with the prior informed consent of the
other Party in contemplation of the transactions contemplated hereby, (d) the
transactions, expenses and fees contemplated hereby and compliance with the
provisions of this Agreement on the operating performance of the Parties, or (e)
changes in economic or other conditions, including the interest rate
environment, affecting the banking industry in general.


“1933 Act” shall mean the Securities Act of 1933, as amended.


“Order” shall mean any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority.


“Participation Facility” shall mean any facility or property in which the Party
in question or any of its Subsidiaries participates in the management
(including, but not limited to, any property or facility held in a joint
venture) and, where required by the context, said term means the owner or
operator of such facility or property, but only with respect to such facility or
property.


“Party” shall mean either Chickamauga or SouthCrest, and “Parties” shall mean
Chickamauga and SouthCrest.


“Permit” shall mean any federal, state, local and foreign governmental approval,
authorization, certificate, easement, filing, franchise, license, notice, permit
or right to which any Person is a party or that is or may be binding upon or
inure to the benefit of any Person or its capital stock, Assets, Liabilities or
business.


“Person” shall mean a natural person or any legal, commercial or governmental
entity, such as, but not limited to, a corporation, general partnership, joint
venture, limited partnership, limited liability company, trust, business
association, group acting in concert or any person acting in a representative
capacity.


 
34

--------------------------------------------------------------------------------

Table of Contents


“Previously Disclosed” shall mean information delivered in writing prior to the
date of this Agreement in the manner and to the Party or counsel described in
Section 11.8 of this Agreement or to the Party’s Investment Advisor in response
to its due diligence request describing in reasonable detail the matters
contained therein or identifying the information disclosed; provided that in the
case of Subsidiaries acquired after the date of this Agreement, such information
may be so delivered by the acquiring Party to the other Party prior to the date
of such acquisition.


“Proxy Statement” shall mean the Proxy Statement used by Chickamauga to solicit
the approval of its shareholders of the transactions contemplated by this
Agreement.


“Regulatory Authorities” shall mean, collectively, the Federal Trade Commission,
the United States Department of Justice, the Board of the Governors of the
Federal Reserve System, the Georgia Department of Banking and Finance, the
Federal Deposit Insurance Corporation, the Office of the Comptroller of the
Currency, all state regulatory agencies having jurisdiction over the Parties and
their respective Subsidiaries, NASD and the SEC.


“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, abandonment or
disposing into or migration within the environment.


“Representatives” shall have the meaning set forth in Section 8.8.


“SEC” shall mean the Securities and Exchange Commission.


“SEC Documents” shall mean all forms, proxy statements, reports, registration
statements, schedules and other documents filed, or required to be filed, by a
Party or any of its Subsidiaries with any Regulatory Authority pursuant to the
Securities Laws or similar requirement of any Regulatory Authority.


“Securities Laws” shall mean the 1933 Act, the Securities Exchange Act of 1934,
the Investment Company Act of 1940, as amended, the Investment Advisors Act of
1940, as amended, the Trust Indenture Act of 1939, as amended, and the rules and
regulations of any Regulatory Authority promulgated thereunder.


“Share Exchange” shall mean the Share Exchange of Chickamauga with and into
SouthCrest referred to in the Preamble of this Agreement.


“Share Exchange Consideration” shall mean the aggregate consideration to be
received for all of the shares of Chickamauga Stock.


“SouthCrest Common Stock” shall mean the no par value common stock of
SouthCrest.


“SouthCrest Companies” shall mean, collectively, SouthCrest and all SouthCrest
Subsidiaries.


 
35

--------------------------------------------------------------------------------

Table of Contents


“SouthCrest Financial Statements” shall mean (i) the consolidated balance sheets
(including related notes and schedules, if any) of SouthCrest as of
September 30, 2006 and as of December 31, 2005, 2004 and 2003, and the related
statements of income, changes in shareholders’ equity and cash flows (including
related notes and schedules, if any) for the nine months ended September 30,
2006 and 2005 and each of the three fiscal years ended December 31, 2005, as
prepared by SouthCrest, and (ii) the consolidated statements of condition of
SouthCrest (including related notes and schedules if any) and related statements
of income, changes in shareholders’ equity and cash flows (including related
notes and schedules, if any) filed with respect to periods ended subsequent to
September 30, 2006.


“SouthCrest Subsidiaries” shall mean the subsidiaries of SouthCrest.


“Subsidiaries” shall mean all those corporations, banks, association, or other
entities of which the entity in question owns or controls 5% or more of the
outstanding equity securities either directly or through an unbroken chain of
entities as to each of which 5% or more of the outstanding equity securities is
owned directly or indirectly by its parent; provided, however, there shall not
be included any such entity acquired through foreclosure or any such entity the
equity securities of which are owned or controlled in a fiduciary capacity.


“Tax” or“Taxes” shall mean all federal, state, county, local and foreign taxes,
charges, fees, levies, imposts, duties or other assessments, including income,
gross receipts, excise, employment, sales, use, transfer, license, payroll,
franchise, severance, stamp, occupation, windfall profits, environmental,
federal highway use, commercial rent, customs duties, capital stock, paid-up
capital, profits, withholding, Social Security, single business and
unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
the United States or any state, local, or foreign government or subdivision or
agency thereof, including interest and penalties thereon or additions with
respect thereto.


“Taxable Period” shall mean any period prescribed by any governmental authority,
including the United States or any state, local or foreign government or
subdivision or agency thereof for which a Tax Return required to be filed or Tax
is required to be paid.


“Tax Return” shall mean any report, return or other information required to be
supplied to a taxing authority in connection with Taxes, including any return of
an affiliated or combined or unitary group that includes a Party or its
Subsidiaries.
 
11.2   Expenses.


(a)   General. Except as otherwise provided in this Section 11.2, each of the
Parties shall bear and pay all direct costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated hereunder, including
filing, registration and application fees, printing fees and fees and expenses
of its own financial advisors or other consultants, investment bankers,
accountants, and counsel.


 
36

--------------------------------------------------------------------------------

Table of Contents


(b)   Breach by Either Party or Fiduciary Duty Termination. In addition to the
foregoing, if prior to the Effective Time, this Agreement is terminated by
either Party as a result of (i) the other Party’s willful breach of such Party’s
representations, warranties or agreements set forth herein of this Agreement
(except as provided for in Section 9.1(e) of this Agreement) or (ii) the failure
of the other Party’s Board of Directors to reaffirm its approval of the Share
Exchange pursuant to Section 10.1(f), such Party shall pay to the non-breaching
Party or Party requesting the reaffirmation as its sole and exclusive remedy
resulting from such termination, an amount in cash equal to $360,000, which sum
represents compensation for the loss incurred by the Party requesting the
reaffirmation as the result of the transactions contemplated by this Agreement
not being consummated.


11.3   Brokers and Finders. Each Party represents and warrants to the other
Party that neither it nor any of its officers, directors, employees or
Affiliates has employed any broker or finder or incurred any Liability for any
financial advisory fees, investment bankers’ fees, brokerage fees, commissions
or finders’ fees in connection with this Agreement or the transactions
contemplated hereby, except for Chickamauga’s Investment Advisor which has been
retained by Chickamauga pursuant to the agreement previously disclosed to
SouthCrest. In the event of a claim by any other broker or finder based upon his
or its representing or being retained by or allegedly representing or being
retained by any Party, such Party shall indemnify and hold the other Party
harmless of and from any Liability in respect of any such claim and increase or
decrease the Share Exchange Consideration, as the case may be, by an amount
equal to such claim as determined by the non-breaching Party.


11.4   Entire Agreement. Except as otherwise expressly provided herein, this
Agreement (including the documents and instruments referred to herein)
constitutes the entire agreement between the Parties with respect to the
transaction contemplated hereunder and supersedes all prior arrangements or
understandings with respect thereto, written or oral. Nothing in this Agreement
expressed or implied, is intended to confer upon any Person, other than the
Parties or their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.


11.5   Amendments. To the extent permitted by Law, this Agreement may be amended
by a subsequent writing signed by each of the Parties upon the approval of the
Boards of Directors of each of the Parties; whether before or after shareholder
approval of the Share Exchange has been obtained; provided, however, that after
any such approval by the holders of Chickamauga Stock, there shall be made no
amendment decreasing the consideration to be received by Chickamauga
shareholders without the further approval of such shareholders.


 
37

--------------------------------------------------------------------------------

Table of Contents


11.6   Waivers.


(a)   Prior to or at the Effective Time, SouthCrest, acting through its Board of
Directors, Chief Executive Officer or other authorized officer, shall have the
right to waive any Default in the performance of any term of this Agreement by
Chickamauga, to waive or extend the time for the compliance or fulfillment by
Chickamauga of any and all of its obligations under this Agreement and to waive
any or all of the conditions precedent to the obligations of SouthCrest under
this Agreement, except any condition which, if not satisfied, would result in
the violation of any Law. No such waiver shall be effective unless in writing
signed by a duly authorized officer of SouthCrest.
 
(b)   Prior to or at the Effective Time, Chickamauga, acting through its Board
of Directors, Chief Executive Officer or other authorized officer, shall have
the right to waive any Default in the performance of any term of this Agreement
by SouthCrest, to waive or extend the time for the compliance or fulfillment by
SouthCrest of any and all of its obligations under this Agreement and to waive
any or all of the conditions precedent to the obligations of Chickamauga under
this Agreement, except any condition which, if not satisfied, would result in
the violation of any Law. No such waiver shall be effective unless in writing
signed by a duly authorized officer of Chickamauga.


(c)   The failure of any Party at any time or times to require performance of
any provision hereof shall in no manner affect the right of such Party at a
later time to enforce the same or any other provision of this Agreement. No
waiver of any condition or of the breach of any term contained in this Agreement
in one or more instances shall be deemed to be or construed as a further or
continuing waiver of such condition or breach or a waiver of any other condition
or of the breach of any other term of this Agreement.


11.7   Assignment. Except as expressly contemplated hereby, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any Party hereto (whether by operation of Law or otherwise) without
the prior written consent of the other Party. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and assigns.


11.8   Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered by hand, by
facsimile transmission, by registered or certified mail, postage pre-paid, or by
courier or overnight carrier, to the persons at the addresses set forth below
(or at such other address as may be provided hereunder), and shall be deemed to
have been delivered as of the date so delivered or refused:


 
38

--------------------------------------------------------------------------------

Table of Contents
 
SouthCrest:
 
SouthCrest Financial Group, Inc.
600 North Glynn St.
Fayetteville, GA 30214
(770) 461-2701 - FAX
Attn: Douglas J. Hertha
     
Copy to Counsel:
 
Powell Goldstein LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, GA 30309-3488
(404) 572-6999 - FAX
Attn: Walter G. Moeling, IV and Robert D. Klingler
     
Chickamauga:
 
Bank of Chickamauga
201 Gordon Street
Chickamauga, GA 30707
(706) 375-3112
Attn: Michael Wright
     
Copy to Counsel:
 
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road
Atlanta, GA 30326-1044
(404) 365-9532 - FAX
Attn: T. Daniel Brannan and Matthew T. Harris



11.9   Governing Law. Regardless of any conflict of law or choice of law
principles that might otherwise apply, the Parties agree that this Agreement
shall be governed by and construed in all respects in accordance with the laws
of the State of Georgia. The Parties all expressly agree and acknowledge that
the State of Georgia has a reasonable relationship to the Parties and/or this
Agreement. Each Party hereby irrevocably waives, to the fullest extent permitted
by Law, (a) any objection that it may now or hereafter have to laying venue of
any suit, action or proceeding brought in such court, (b) and claim that any
suit, action or proceeding brought in such court has been brought in an
inconvenient forum, and (c) and defense that it may now or hereafter have based
on lack of personal jurisdiction in such forum.


11.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.


11.11   Captions; Articles and Sections. The captions contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Unless otherwise indicated, all references to particular Articles or Sections
shall mean and refer to the referenced Articles and Sections of this Agreement.


 
39

--------------------------------------------------------------------------------

Table of Contents


11.12   Enforcement of Agreement. The Parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement was
not performed in accordance with its specific terms or was otherwise breached.
It is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity other than for willful breach of a Party’s
representations, warranties or agreements as provided for in Section 11.2(b) of
this Agreement.


11.13   Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.


11.14   Interpretation of Agreement. The Parties hereto acknowledge and agree
that each Party has participated in the drafting of this Agreement and that this
document has been reviewed, negotiated and accepted by all parties and their
respective counsel, and the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Agreement. No inference in favor, or against, any
party shall be drawn from the fact that one party has drafted any portion
hereof.


 
40

--------------------------------------------------------------------------------

Table of Contents


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf and its corporate seal to be hereunto affixed and attested by
officers thereunto as of the day and year first above written.



   
“CHICKAMAUGA”
     
ATTEST:
 
BANK OF CHICKAMAUGA
     
/s/ Harry C. Kythas
 
/s/ Michael S. Wright
Harry C. Kythas, Secretary
 
Michael S. Wright, President & CEO
     
(CORPORATE SEAL)
                   
“SOUTHCREST”
     
ATTEST:
 
SOUTHCREST FINANCIAL GROUP, INC.
           
/s/ Douglas J. Hertha
 
/s/ Daniel W. Brinks
Douglas J. Hertha, Secretary
 
Daniel W. Brinks, Chairman
     
(CORPORATE SEAL)
       
/s/ Larry T. Kuglar
   
Larry T. Kuglar, President



 
41

--------------------------------------------------------------------------------

Table of Contents


Schedule Index


Schedule
 
Description
3.1(iv)
 
Known Contractual Obligations of Chickamauga
9.2(k)
 
Individuals to Sign Restricted Covenant Agreements

 
 

--------------------------------------------------------------------------------

Table of Contents


Exhibit Index


Exhibit
 
Description
A
 
List of Chickamauga Shareholders
B
 
Form of Shareholder Support Agreement
C
 
Form of Morris, Manning & Martin, LLP Opinion
D
 
Form of Claims/Indemnification Letter
E
 
Form of Restrictive Covenant Agreement



 

--------------------------------------------------------------------------------